Exhibit 10.1

 

Execution Copy

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 13,
2008, by and among ISONICS CORPORATION, a California corporation (the
“Company”), and the Buyers listed on Schedule I attached hereto (individually, a
“Buyer” or collectively “Buyers”).

 

WITNESSETH

 

WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase (i) up to One Million Five Hundred
Thousand Dollars ($1,500,000) of notes in the form attached hereto as
“Exhibit A” (the “Notes”) and (ii) warrants substantially in the form attached
hereto as “Exhibit B” (the “Warrants”), to acquire up to that number of
additional shares of the Company’s common stock, no par value per share (the
“Common Stock”) set forth opposite such Buyer’s name on Schedule I (as
exercised, the “Warrant Shares”) of which One Million One Hundred Seventy-Five
Thousand Dollars ($1,175,000) shall be funded within five (5) business day
following the date hereof (the “First Closing”), Fifty Thousand Dollars
($50,000) shall be funded upon the change of the Company’s transfer agent to
Worldwide Stock Transfer (the “Second Closing”) and Two Hundred Seventy Five
Thousand Dollars ($275,000) shall be funded at the Company’s request (the “Third
Closing”) (individually referred to as a “Closing” collectively referred to as
the “Closings”), for a total purchase price of up to One Million Five Hundred
Dollars ($1,500,000), (the “Purchase Price”) in the respective amounts set forth
opposite each Buyer(s) name on Schedule I (the “Subscription Amount”);

 

WHEREAS, on June 5, 2006, the Company issued Secured Convertible Debenture
(No. CCP-2) in the amount of Three Million Dollars ($3,000,000) to YA Global
Investments, L.P. (f/k/a Cornell Capital Partners L.P.) (“YA Global”), a Buyer,
and on June 13, 2006, such Secured Convertible Debenture was amended and
restated as Secured Convertible Debenture (No. CCP-4) (“Debenture CCP-4”);

 

WHEREAS, on November 16, 2006, the Company issued Secured Convertible Debenture
(No. CCP-5) in the amount of Three Million Dollars ($3,000,000) to YA Global
(“Debenture CCP-5”);

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and YA Global have agreed to amend and restate Debenture CCP-4 and
Debenture CCP-5 into one note in the amount of Six Million Dollars ($6,000,000)
in the form attached hereto as Exhibit A (such notes, the “Amendment Notes”);

 

WHEREAS, on May 31, 2006, the Company issued Secured Convertible Debenture
(No. CCP-1) in the amount of Ten Million Dollars ($10,000,000) to YA Global and
on June 13, 2006,

 

--------------------------------------------------------------------------------


 

such Secured Convertible Debenture was amended and restated as Secured
Convertible Debenture (No. CCP-3) (“Debenture CCP-3”);

 

WHEREAS, on April 11, 2007, the Company issued Secured Convertible Debenture
(No. CCP-2007-1) in the amount of Two Million Dollars ($2,000,000) to YA Global
(“Debenture CCP-2007-1”);

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement the
Company and YA Global have agreed to amend Debenture CCP-3 and Debenture
CCP-2007-1 pursuant to an amendment in substantially the form attached hereto as
Exhibit Y (the “Debenture Amendments”);

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights under the Securities Act and the
rules and regulations promulgated there under, and applicable state securities
laws;

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
(i) the Buyer, the Company, and each subsidiary of the Company are executing and
delivering a Security Agreement (all such security agreements shall be referred
to as the “Security Agreement”) pursuant to which the Company and its wholly
owned subsidiaries agree to provide the Buyer a security interest in Pledged
Property (as this term is defined in the Security Agreement), and (ii) each
subsidiary of the Company is executing and delivering a Guaranty dated the date
hereof (the “Guaranty” and collectively with the Security Agreement, the
“Security Documents”) in favor of the Buyer;

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and

 

WHEREAS, the Notes, the Warrants, and the Warrants Shares collectively are
referred to herein as the “Securities”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:

 


1.     PURCHASE AND SALE OF NOTES.


 

(A)           PURCHASE OF NOTES.  SUBJECT TO THE SATISFACTION (OR WAIVER) OF THE
TERMS AND CONDITIONS OF THIS AGREEMENT, EACH BUYER AGREES, SEVERALLY AND NOT
JOINTLY, TO PURCHASE AT EACH CLOSING AND THE COMPANY AGREES TO SELL AND ISSUE TO
EACH BUYER, SEVERALLY AND NOT JOINTLY, AT EACH CLOSING, NOTES IN AMOUNTS
CORRESPONDING WITH THE SUBSCRIPTION AMOUNT SET FORTH OPPOSITE EACH BUYER’S NAME
ON SCHEDULE I HERETO AND THE WARRANTS TO ACQUIRE UP THAT NUMBER OF WARRANT
SHARES AS SET FORTH OPPOSITE SUCH BUYER’S NAME IN COLUMN (5) ON SCHEDULE I .

 

(B)           CLOSING DATES.  THE FIRST CLOSING OF THE PURCHASE AND SALE OF THE
NOTES AND WARRANTS SHALL TAKE PLACE AT 10:00 A.M. EASTERN STANDARD TIME ON THE
FIFTH (5TH)

 

--------------------------------------------------------------------------------


 

BUSINESS DAY FOLLOWING THE DATE HEREOF, SUBJECT TO NOTIFICATION OF SATISFACTION
OF THE CONDITIONS TO THE FIRST CLOSING SET FORTH HEREIN AND IN SECTIONS 6 AND 7
BELOW (OR SUCH LATER DATE AS IS MUTUALLY AGREED TO BY THE COMPANY AND THE
BUYER(S)) (THE “FIRST CLOSING DATE”), THE SECOND CLOSING OF THE PURCHASE AND
SALE OF THE NOTES SHALL TAKE PLACE AT 4:00 P.M. EASTERN STANDARD TIME ON THE
DATE FOLLOWING THE DATE ON WHICH THE BUYERS RECEIVE WRITTEN NOTICE THAT THE
CONDITIONS TO THE SECOND CLOSING SET FORTH HEREIN AND IN SECTIONS 6 AND 7 BELOW
HAVE BEEN SATISFIED (OR SUCH LATER DATE AS IS MUTUALLY AGREED TO BY THE COMPANY
AND THE BUYER(S)) (THE “SECOND CLOSING DATE”) AND THE THIRD CLOSING OF THE
PURCHASE AND SALE OF THE NOTES SHALL TAKE PLACE AT 4:00 P.M. EASTERN STANDARD
TIME ON THE DATE FOLLOWING THE DATE ON WHICH THE BUYERS RECEIVE WRITTEN NOTICE
THAT THE COMPANY WISHES TO CONSUMMATE THE THIRD CLOSING (OR SUCH LATER DATE AS
IS MUTUALLY AGREED TO BY THE COMPANY AND THE BUYER(S)) (THE “THIRD CLOSING
DATE”) (COLLECTIVELY REFERRED TO A THE “CLOSING DATES”).  THE CLOSINGS SHALL
OCCUR ON THE RESPECTIVE CLOSING DATES AT THE OFFICES OF YORKVILLE ADVISORS, LLC,
101 HUDSON STREET, SUITE 3700, JERSEY CITY, NEW JERSEY 07302 (OR SUCH OTHER
PLACE AS IS MUTUALLY AGREED TO BY THE COMPANY AND THE BUYER(S)).

 

(C)           FORM OF PAYMENT.  SUBJECT TO THE SATISFACTION OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT, ON EACH CLOSING DATE, (I) THE BUYERS SHALL DELIVER
TO THE COMPANY SUCH AGGREGATE PROCEEDS FOR THE NOTES AND WARRANTS TO BE ISSUED
AND SOLD TO SUCH BUYER AT SUCH CLOSING, MINUS THE FEES TO BE PAID DIRECTLY FROM
THE PROCEEDS OF SUCH CLOSING AS SET FORTH HEREIN, AND (II) THE COMPANY SHALL
DELIVER TO EACH BUYER, NOTES AND WARRANTS WHICH SUCH BUYER IS PURCHASING AT SUCH
CLOSING IN AMOUNTS INDICATED OPPOSITE SUCH BUYER’S NAME ON SCHEDULE I, DULY
EXECUTED ON BEHALF OF THE COMPANY.

 


2.     BUYER’S REPRESENTATIONS AND WARRANTIES.


 

Each Buyer represents and warrants, severally and not jointly, that:

 

(A)           INVESTMENT PURPOSE.  EACH BUYER IS ACQUIRING THE SECURITIES FOR
ITS OWN ACCOUNT FOR INVESTMENT ONLY AND NOT WITH A VIEW TOWARDS, OR FOR RESALE
IN CONNECTION WITH, THE PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO
SALES REGISTERED OR EXEMPTED UNDER THE SECURITIES ACT; PROVIDED, HOWEVER, THAT
BY MAKING THE REPRESENTATIONS HEREIN, SUCH BUYER RESERVES THE RIGHT TO DISPOSE
OF THE SECURITIES AT ANY TIME IN ACCORDANCE WITH OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT COVERING SUCH SECURITIES OR AN AVAILABLE EXEMPTION UNDER
THE SECURITIES ACT.  SUCH BUYER DOES NOT PRESENTLY HAVE ANY AGREEMENT OR
UNDERSTANDING, DIRECTLY OR INDIRECTLY, WITH ANY PERSON TO DISTRIBUTE ANY OF THE
SECURITIES.

 

(B)           ACCREDITED INVESTOR STATUS.  EACH BUYER IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A)(3) OF REGULATION D.

 

(C)           RELIANCE ON EXEMPTIONS.  EACH BUYER UNDERSTANDS THAT THE
SECURITIES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES
LAWS AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND ACCURACY OF, AND
SUCH BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH BUYER SET FORTH HEREIN IN ORDER TO
DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF SUCH BUYER
TO ACQUIRE THE SECURITIES.

 

--------------------------------------------------------------------------------


 

(D)           INFORMATION.  EACH BUYER AND ITS ADVISORS (AND HIS OR, ITS
COUNSEL), IF ANY, HAVE BEEN FURNISHED WITH ALL MATERIALS RELATING TO THE
BUSINESS, FINANCES AND OPERATIONS OF THE COMPANY AND INFORMATION HE DEEMED
MATERIAL TO MAKING AN INFORMED INVESTMENT DECISION REGARDING HIS PURCHASE OF THE
SECURITIES, WHICH HAVE BEEN REQUESTED BY SUCH BUYER.  EACH BUYER AND ITS
ADVISORS, IF ANY, HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE
COMPANY AND ITS MANAGEMENT.  NEITHER SUCH INQUIRIES NOR ANY OTHER DUE DILIGENCE
INVESTIGATIONS CONDUCTED BY SUCH BUYER OR ITS ADVISORS, IF ANY, OR ITS
REPRESENTATIVES SHALL MODIFY, AMEND OR AFFECT SUCH BUYER’S RIGHT TO RELY ON THE
COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3 BELOW.  EACH
BUYER UNDERSTANDS THAT ITS INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE
OF RISK.  EACH BUYER IS IN A POSITION REGARDING THE COMPANY, WHICH, BASED UPON
EMPLOYMENT, FAMILY RELATIONSHIP OR ECONOMIC BARGAINING POWER, ENABLED AND
ENABLES SUCH BUYER TO OBTAIN INFORMATION FROM THE COMPANY IN ORDER TO EVALUATE
THE MERITS AND RISKS OF THIS INVESTMENT.  EACH BUYER HAS SOUGHT SUCH ACCOUNTING,
LEGAL AND TAX ADVICE, AS IT HAS CONSIDERED NECESSARY TO MAKE AN INFORMED
INVESTMENT DECISION WITH RESPECT TO ITS ACQUISITION OF THE SECURITIES.

 

(E)           NO GOVERNMENTAL REVIEW.  EACH BUYER UNDERSTANDS THAT NO UNITED
STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SECURITIES, OR
THE FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SECURITIES, NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE
SECURITIES.

 

(F)            TRANSFER OR RESALE.  EACH BUYER UNDERSTANDS THAT EXCEPT AS
PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT: (I) THE SECURITIES HAVE NOT BEEN
AND ARE NOT BEING REGISTERED UNDER THE SECURITIES ACT OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED UNLESS
(A) SUBSEQUENTLY REGISTERED THEREUNDER, (B) SUCH BUYER SHALL HAVE DELIVERED TO
THE COMPANY AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, TO THE EFFECT
THAT SUCH SECURITIES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE SOLD, ASSIGNED
OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS, OR
(C) SUCH BUYER PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF
SELLER AND BROKER REPRESENTATION LETTERS) THAT THE BUYER IS NOT AN AFFILIATE OF
THE COMPANY AND THAT SUCH SECURITIES CAN BE SOLD, ASSIGNED OR TRANSFERRED
PURSUANT TO RULE 144 OR RULE 144A PROMULGATED UNDER THE SECURITIES ACT, AS
AMENDED (OR A SUCCESSOR RULE THERETO) (COLLECTIVELY, “RULE 144”), IN EACH CASE
FOLLOWING THE APPLICABLE HOLDING PERIOD SET FORTH THEREIN; (II) ANY SALE OF THE
SECURITIES MADE IN RELIANCE ON RULE 144 MAY BE MADE ONLY IN ACCORDANCE WITH THE
TERMS OF RULE 144 AND FURTHER, IF RULE 144 IS NOT APPLICABLE, ANY RESALE OF THE
SECURITIES UNDER CIRCUMSTANCES IN WHICH THE SELLER (OR THE PERSON THROUGH WHOM
THE SALE IS MADE) MAY BE DEEMED TO BE AN UNDERWRITER (AS THAT TERM IS DEFINED IN
THE SECURITIES ACT) MAY REQUIRE COMPLIANCE WITH SOME OTHER EXEMPTION UNDER THE
SECURITIES ACT OR THE RULES AND REGULATIONS OF THE SEC THEREUNDER; AND
(III) NEITHER THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY OBLIGATION TO
REGISTER THE SECURITIES UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS OR
TO COMPLY WITH THE TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER.

 

(G)           LEGENDS.  EACH BUYER AGREES TO THE IMPRINTING, SO LONG AS IS
REQUIRED BY THIS SECTION 2(G), OF A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE
FOLLOWING FORM:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE

 

--------------------------------------------------------------------------------


 

SECURITIES LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS.

 

Certificates evidencing the Warrant Shares shall not contain any legend
(including the legend set forth above), (i) while a registration statement
(including the Registration Statement) covering the resale of such security is
effective under the Securities Act, (ii) following any sale of such Warrant
Shares pursuant to Rule 144, (iii) if such Warrant Shares are eligible for sale
under Rule 144, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC).  The Company shall cause its
counsel to issue a legal opinion to the Company’s transfer agent promptly after
the effective date (the “Effective Date”) of a Registration Statement if
required by the Company’s transfer agent to effect the removal of the legend
hereunder.  If all or any portion of the Warrants are exercised by a Buyer that
is not an Affiliate of the Company (a “Non-Affiliated Buyer”) at a time when
there is an effective registration statement to cover the resale of the Warrant
Shares, such Warrant Shares shall be issued free of all legends.  The Company
agrees that following the Effective Date or at such time as such legend is no
longer required under this Section 2(g), it will, no later than three
(3) Trading Days following the delivery by a Non-Affiliated Buyer to the Company
or the Company’s transfer agent of a certificate representing Warrant Shares
issued with a restrictive legend (such third Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to such Non-Affiliated Buyer a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.  Each Buyer acknowledges that the
Company’s agreement hereunder to remove all legends from Warrant Shares is not
an affirmative statement or representation that such Warrant Shares are freely
tradable.  Each Buyer, severally and not jointly with the other Buyers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 3(g) is predicated upon the Company’s
reliance that the Buyer will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

 

(H)           AUTHORIZATION, ENFORCEMENT.  THIS AGREEMENT HAS BEEN DULY AND
VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF SUCH BUYER AND IS A
VALID AND BINDING AGREEMENT OF SUCH BUYER ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF
EQUITY OR APPLICABLE BANKRUPTCY, INSOLVENCY,

 

--------------------------------------------------------------------------------


 

REORGANIZATION, MORATORIUM, LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND
REMEDIES.

 

(I)            RECEIPT OF DOCUMENTS.  EACH BUYER AND HIS OR ITS COUNSEL HAS
RECEIVED AND READ IN THEIR ENTIRETY:  (I) THIS AGREEMENT AND EACH
REPRESENTATION, WARRANTY AND COVENANT SET FORTH HEREIN AND THE TRANSACTION
DOCUMENTS (AS DEFINED HEREIN); (II) ALL DUE DILIGENCE AND OTHER INFORMATION
NECESSARY TO VERIFY THE ACCURACY AND COMPLETENESS OF SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS; (III) THE COMPANY’S FORM 10-K FOR THE FISCAL YEAR
ENDED APRIL 30, 2007; (IV) THE COMPANY’S FORMS 10-Q FOR THE FISCAL QUARTERS
ENDED JULY 31, 2007, OCTOBER 31, 2007 AND JANUARY 31, 2008 AND (V) ANSWERS TO
ALL QUESTIONS EACH BUYER SUBMITTED TO THE COMPANY REGARDING AN INVESTMENT IN THE
COMPANY; AND EACH BUYER HAS RELIED ON THE INFORMATION CONTAINED THEREIN AND HAS
NOT BEEN FURNISHED ANY OTHER DOCUMENTS, LITERATURE, MEMORANDUM OR PROSPECTUS.

 

(J)            DUE FORMATION OF CORPORATE AND OTHER BUYERS.  IF THE BUYER(S) IS
A CORPORATION, TRUST, PARTNERSHIP OR OTHER ENTITY THAT IS NOT AN INDIVIDUAL
PERSON, IT HAS BEEN FORMED AND VALIDLY EXISTS AND HAS NOT BEEN ORGANIZED FOR THE
SPECIFIC PURPOSE OF PURCHASING THE SECURITIES AND IS NOT PROHIBITED FROM DOING
SO.

 

(K)           NO LEGAL ADVICE FROM THE COMPANY.  EACH BUYER ACKNOWLEDGES, THAT
IT HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WITH HIS OR ITS OWN LEGAL COUNSEL AND INVESTMENT
AND TAX ADVISORS.  EACH BUYER IS RELYING SOLELY ON SUCH COUNSEL AND ADVISORS AND
NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS
REPRESENTATIVES OR AGENTS FOR LEGAL, TAX OR INVESTMENT ADVICE WITH RESPECT TO
THIS INVESTMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE
SECURITIES LAWS OF ANY JURISDICTION.

 

(L)            YA GLOBAL, A BUYER HEREUNDER AND THE HOLDER OF DEBENTURES CCP-3,
CCP-4, CCP-5 AND CCP-2007-1 AND CERTAIN WARRANTS ISSUED IN CONNECTION THEREWITH,
HEREBY CONSENTS TO THE TRANSACTIONS CONTEMPLATED HEREBY AND REPRESENTS AND
WARRANTS THAT TO THE BEST OF ITS KNOWLEDGE, THE COMPLETION OF THE TRANSACTIONS
HEREBY WILL NOT VIOLATE, CONSTITUTE A DEFAULT UNDER, OR CONSTITUTE AN EVENT THAT
MAY CREATE A DEFAULT UNDER ANY OF SUCH INSTRUMENTS, OR CREATE AN EVENT THAT WILL
RESULT IN A DILUTION ADJUSTMENT TO ANY OF SUCH INSTRUMENTS EXCEPT AS
CONTEMPLATED IN THE DEBENTURE AMENDMENTS.

 


3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


 

Except as set forth under the corresponding section of the Disclosure Schedules
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to each Buyer:

 

(A)           SUBSIDIARIES.  ALL OF THE DIRECT AND INDIRECT SUBSIDIARIES OF THE
COMPANY ARE SET FORTH ON SCHEDULE 3(A).  THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, ALL OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH
SUBSIDIARY FREE AND CLEAR OF ANY LIENS, AND ALL THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY

 

--------------------------------------------------------------------------------


 

PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS TO SUBSCRIBE FOR
OR PURCHASE SECURITIES.

 

(B)           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND ITS SUBSIDIARIES
ARE CORPORATIONS DULY ORGANIZED AND VALIDLY EXISTING IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION IN WHICH THEY ARE INCORPORATED, AND HAVE THE REQUISITE
CORPORATE POWER TO OWN THEIR PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW
BEING CONDUCTED.  EACH OF THE COMPANY AND ITS SUBSIDIARIES IS DULY QUALIFIED AS
A FOREIGN CORPORATION TO DO BUSINESS AND IS IN GOOD STANDING IN EVERY
JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO
QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE OR REASONABLY BE EXPECTED TO
RESULT IN (I) A MATERIAL ADVERSE EFFECT ON THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF ANY TRANSACTION DOCUMENT, (II) A MATERIAL ADVERSE EFFECT ON
THE RESULTS OF OPERATIONS, ASSETS, BUSINESS OR CONDITION (FINANCIAL OR
OTHERWISE) OF THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE, OR (III) A
MATERIAL ADVERSE EFFECT ON THE COMPANY’S ABILITY TO PERFORM IN ANY MATERIAL
RESPECT ON A TIMELY BASIS ITS OBLIGATIONS UNDER ANY TRANSACTION DOCUMENT (ANY OF
(I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”) AND NO PROCEEDING HAS BEEN
INSTITUTED IN ANY SUCH JURISDICTION REVOKING, LIMITING OR CURTAILING OR SEEKING
TO REVOKE, LIMIT OR CURTAIL SUCH POWER AND AUTHORITY OR QUALIFICATION.

 

(C)           AUTHORIZATION, ENFORCEMENT, COMPLIANCE WITH OTHER INSTRUMENTS. 
(I) THE COMPANY HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO
AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE NOTES, THE WARRANTS, THE
SECURITY DOCUMENTS, THE REGISTRATION RIGHTS AGREEMENT, THE IRREVOCABLE TRANSFER
AGENT INSTRUCTIONS, THE AMENDMENT NOTES AND THE DEBENTURE AMENDMENTS AND EACH OF
THE OTHER AGREEMENTS ENTERED INTO BY THE PARTIES HERETO IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY THE “TRANSACTION
DOCUMENTS”) AND TO ISSUE THE SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF AND
THEREOF, (II) THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE
COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE SECURITIES, AND THE
RESERVATION FOR ISSUANCE AND THE ISSUANCE OF THE WARRANT SHARES, HAVE BEEN DULY
AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS AND NO FURTHER CONSENT OR
AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD OF DIRECTORS OR ITS
STOCKHOLDERS, (III) THE TRANSACTION DOCUMENTS HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE COMPANY, (IV) THE TRANSACTION DOCUMENTS CONSTITUTE THE VALID
AND BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
GENERAL PRINCIPLES OF EQUITY OR APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY, THE ENFORCEMENT OF CREDITORS’ RIGHTS AND REMEDIES.  THE
AUTHORIZED OFFICER OF THE COMPANY EXECUTING THE TRANSACTION DOCUMENTS KNOWS OF
NO REASON WHY THE COMPANY CANNOT FILE THE REGISTRATION STATEMENT AS REQUIRED
UNDER THE REGISTRATION RIGHTS AGREEMENT OR PERFORM ANY OF THE COMPANY’S OTHER
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS EXCEPT TO THE EXTENT THAT THE
COMPANY IS NOT ELIGIBLE TO FILE A REGISTRATION STATEMENT ON FORM S-3, AND EXCEPT
TO THE EXTENT THE COMPANY IS UNABLE FILE A REGISTRATION STATEMENT AS A RESULT OF
MANAGEMENT’S INABILITY TO ISSUE A MANAGEMENT’S ASSESSMENT ON THE COMPANY’S
INTERNAL CONTROL OF FINANCIAL REPORTING OR REPORTS A MATERIAL WEAKNESS IN
DISCLOSURE CONTROLS RESULTING FROM THE COMPANY’S INABILITY TO INSTALL A
FRAMEWORK FOR SUCH ASSESSMENT AS REQUIRED BY §404 OF THE SARBANES-OXLEY ACT OF
2002 AND THE RULES AND REGULATIONS THEREUNDER, AND EXCEPT TO THE EXTENT THAT THE
COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS ISSUE A REPORT ON THE
COMPANY’S FINANCIAL STATEMENTS INCLUDING A GOING CONCERN

 

--------------------------------------------------------------------------------


 

QUALIFICATION OR, FOLLOWING A DISCUSSION WITH THE SEC, ARE UNWILLING TO ISSUE
ANY REPORT ON OR REVIEW OF THE COMPANY’S FINANCIAL STATEMENTS.

 

(D)           CAPITALIZATION.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF 175,000,000 SHARES OF COMMON STOCK AND 7,650,000 SHARES OF PREFERRED
STOCK, NO PAR VALUE PER SHARE (“PREFERRED STOCK”) OF WHICH 17,652,987 SHARES OF
COMMON STOCK AND ZERO SHARES OF PREFERRED STOCK ARE ISSUED AND OUTSTANDING.  ALL
OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY ARE VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, HAVE BEEN ISSUED IN COMPLIANCE WITH ALL FEDERAL
AND STATE SECURITIES LAWS, AND NONE OF SUCH OUTSTANDING SHARES WAS ISSUED IN
VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR RIGHTS TO SUBSCRIBE FOR OR
PURCHASE SECURITIES.  EXCEPT AS DISCLOSED IN SCHEDULE 3(D): (I) NONE OF THE
COMPANY’S CAPITAL STOCK IS SUBJECT TO PREEMPTIVE RIGHTS OR ANY OTHER SIMILAR
RIGHTS OR ANY LIENS OR ENCUMBRANCES SUFFERED OR PERMITTED BY THE COMPANY;
(II) THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO,
CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR
RIGHTS CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY CAPITAL STOCK
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR CONTRACTS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL CAPITAL STOCK OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS
OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS
CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY CAPITAL STOCK OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES; (III) THERE ARE NO OUTSTANDING DEBT
SECURITIES, NOTES, CREDIT AGREEMENTS, CREDIT FACILITIES OR OTHER AGREEMENTS,
DOCUMENTS OR INSTRUMENTS EVIDENCING INDEBTEDNESS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME
BOUND; (IV) THERE ARE NO FINANCING STATEMENTS SECURING OBLIGATIONS IN ANY
MATERIAL AMOUNTS, EITHER SINGLY OR IN THE AGGREGATE, FILED IN CONNECTION WITH
THE COMPANY OR ANY OF ITS SUBSIDIARIES; (V) THERE ARE NO OUTSTANDING SECURITIES
OR INSTRUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH CONTAIN ANY
REDEMPTION OR SIMILAR PROVISIONS, AND THERE ARE NO CONTRACTS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS OR MAY BECOME BOUND TO REDEEM A SECURITY OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; (VI) THERE ARE NO SECURITIES OR INSTRUMENTS CONTAINING
ANTI-DILUTION OR SIMILAR PROVISIONS THAT WILL BE TRIGGERED BY THE ISSUANCE OF
THE SECURITIES; (VII) THE COMPANY DOES NOT HAVE ANY STOCK APPRECIATION RIGHTS OR
“PHANTOM STOCK” PLANS OR AGREEMENTS OR ANY SIMILAR PLAN OR AGREEMENT; AND
(VIII) THE COMPANY AND ITS SUBSIDIARIES HAVE NO LIABILITIES OR OBLIGATIONS
REQUIRED TO BE DISCLOSED IN THE SEC DOCUMENTS BUT NOT SO DISCLOSED IN THE SEC
DOCUMENTS, OTHER THAN THOSE INCURRED IN THE ORDINARY COURSE OF THE COMPANY’S OR
ITS SUBSIDIARIES’ RESPECTIVE BUSINESSES AND WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, DO NOT OR WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY HAS
FURNISHED TO THE BUYERS TRUE, CORRECT AND COMPLETE COPIES OF THE COMPANY’S
CERTIFICATE OF INCORPORATION, AS AMENDED AND AS IN EFFECT ON THE DATE HEREOF
(THE “CERTIFICATE OF INCORPORATION”), AND THE COMPANY’S BYLAWS, AS AMENDED AND
AS IN EFFECT ON THE DATE HEREOF (THE “BYLAWS”), AND THE TERMS OF ALL SECURITIES
CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, SHARES OF COMMON STOCK AND
THE MATERIAL RIGHTS OF THE HOLDERS THEREOF IN RESPECT THERETO.  NO FURTHER
APPROVAL OR AUTHORIZATION OF ANY STOCKHOLDER, THE BOARD OF DIRECTORS OF THE
COMPANY OR OTHERS IS REQUIRED FOR THE ISSUANCE AND SALE OF THE SECURITIES. 
THERE ARE NO STOCKHOLDERS AGREEMENTS, VOTING AGREEMENTS OR OTHER SIMILAR
AGREEMENTS WITH RESPECT TO THE COMPANY’S CAPITAL STOCK TO WHICH THE COMPANY IS A
PARTY OR, TO THE KNOWLEDGE OF THE COMPANY, BETWEEN OR AMONG ANY OF THE COMPANY’S
STOCKHOLDERS.

 

--------------------------------------------------------------------------------


 

(E)           ISSUANCE OF SECURITIES.  THE ISSUANCE OF THE NOTES AND THE
WARRANTS IS DULY AUTHORIZED AND FREE FROM ALL TAXES, LIENS AND CHARGES WITH
RESPECT TO THE ISSUE THEREOF.  UPON EXERCISE IN ACCORDANCE WITH THE TERMS OF THE
WARRANTS, THE WARRANT SHARES WHEN ISSUED WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUE
THEREOF.  THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK THE
APPROPRIATE NUMBER OF SHARES OF COMMON STOCK AS SET FORTH IN THIS AGREEMENT.

 

(F)            NO CONFLICTS.   THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING, WITHOUT LIMITATION, THE
ISSUANCE OF THE NOTES AND THE WARRANTS, AND RESERVATION FOR ISSUANCE AND
ISSUANCE OF THE WARRANT SHARES) WILL NOT (I) RESULT IN A VIOLATION OF ANY
CERTIFICATE OF INCORPORATION, CERTIFICATE OF FORMATION, ANY CERTIFICATE OF
DESIGNATIONS OR OTHER CONSTITUENT DOCUMENTS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, ANY CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
BYLAWS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (II) CONFLICT WITH, OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) IN ANY RESPECT UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY AGREEMENT,
INDENTURE OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A
PARTY, OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER,
JUDGMENT OR DECREE (INCLUDING FOREIGN, FEDERAL AND STATE SECURITIES LAWS AND
REGULATIONS AND THE RULES AND REGULATIONS OF THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS INC.’S OTC BULLETIN BOARD) APPLICABLE TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF CLAUSES
(II) AND (III), SUCH AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES IS NOT BEING CONDUCTED, AND SHALL NOT BE
CONDUCTED IN VIOLATION OF ANY MATERIAL LAW, ORDINANCE, OR REGULATION OF ANY
GOVERNMENTAL ENTITY.  EXCEPT AS SPECIFICALLY CONTEMPLATED BY THIS AGREEMENT AND
AS REQUIRED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
THE COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR GOVERNMENTAL AGENCY IN ORDER
FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER OR
CONTEMPLATED BY THIS AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT IN
ACCORDANCE WITH THE TERMS HEREOF OR THEREOF.  ALL CONSENTS, AUTHORIZATIONS,
ORDERS, FILINGS AND REGISTRATIONS WHICH THE COMPANY IS REQUIRED TO OBTAIN
PURSUANT TO THE PRECEDING SENTENCE HAVE BEEN OBTAINED OR EFFECTED ON OR PRIOR TO
THE DATE HEREOF.  THE COMPANY AND ITS SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR
CIRCUMSTANCE, WHICH MIGHT GIVE RISE TO ANY OF THE FOREGOING.

 

(G)           SEC DOCUMENTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL
REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED
BY IT WITH THE SEC UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), FOR THE TWO YEARS PRECEDING THE DATE HEREOF (OR SUCH SHORTER
PERIOD AS THE COMPANY WAS REQUIRED BY LAW OR REGULATION TO FILE SUCH MATERIAL)
(ALL OF THE FOREGOING FILED PRIOR TO THE DATE HEREOF OR AMENDED AFTER THE DATE
HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL STATEMENTS AND SCHEDULES
THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN, BEING HEREINAFTER
REFERRED TO AS THE “SEC DOCUMENTS”) ON TIMELY BASIS OR HAS RECEIVED A VALID
EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC DOCUMENT PRIOR TO
THE EXPIRATION OF ANY SUCH EXTENSION.  THE COMPANY HAS DELIVERED TO THE BUYERS
OR THEIR REPRESENTATIVES, OR MADE AVAILABLE THROUGH THE SEC’S WEBSITE AT
HTTP://WWW.SEC.GOV., TRUE AND COMPLETE COPIES OF THE SEC DOCUMENTS.  AS OF THEIR
RESPECTIVE

 

--------------------------------------------------------------------------------


 

DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED
THEREUNDER APPLICABLE TO THE SEC DOCUMENTS, AND NONE OF THE SEC DOCUMENTS, AT
THE TIME THEY WERE FILED WITH THE SEC, CONTAINED ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  AS OF THEIR
RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC
DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH
RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, DURING THE
PERIODS INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO, OR (II) IN THE CASE OF UNAUDITED INTERIM
STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE FOOTNOTES OR MAY BE CONDENSED OR
SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION OF THE COMPANY AS OF THE DATES THEREOF AND THE RESULTS OF ITS
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS).  NO OTHER
INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY TO THE BUYERS WHICH IS NOT
INCLUDED IN THE SEC DOCUMENTS, INCLUDING, WITHOUT LIMITATION, INFORMATION
REFERRED TO IN SECTION 2(I) OF THIS AGREEMENT, CONTAINS ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCE UNDER WHICH THEY ARE OR
WERE MADE AND NOT MISLEADING.

 

(H)           10B-5.  THE SEC DOCUMENTS DO NOT INCLUDE ANY UNTRUE STATEMENTS OF
MATERIAL FACT, NOR DO THEY OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED
THEREIN NECESSARY TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.

 

(I)            ABSENCE OF LITIGATION.  TO THE KNOWLEDGE OF THE COMPANY, THERE IS
NO ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION BEFORE OR BY ANY COURT,
PUBLIC BOARD, GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY PENDING
AGAINST OR AFFECTING THE COMPANY, THE COMMON STOCK OR ANY OF THE COMPANY’S
SUBSIDIARIES, WHEREIN AN UNFAVORABLE DECISION, RULING OR FINDING WOULD (I) HAVE
A MATERIAL ADVERSE EFFECT.

 

(J)            ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE OF THE NOTES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT EACH BUYER IS ACTING SOLELY IN THE CAPACITY
OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.  THE COMPANY FURTHER ACKNOWLEDGES THAT EACH BUYER IS NOT
ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR
CAPACITY) WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND ANY ADVICE GIVEN BY EACH BUYER OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES OR AGENTS IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY IS MERELY INCIDENTAL TO SUCH BUYER’S PURCHASE OF THE
SECURITIES.  THE COMPANY FURTHER REPRESENTS TO EACH BUYER THAT THE COMPANY’S
DECISION TO ENTER INTO THIS AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT
EVALUATION BY THE COMPANY AND ITS REPRESENTATIVES.

 

(K)           NO GENERAL SOLICITATION.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED IN ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF
REGULATION D UNDER THE SECURITIES ACT) IN CONNECTION WITH THE OFFER OR SALE OF
THE SECURITIES.

 

--------------------------------------------------------------------------------


 

(L)            NO INTEGRATED OFFERING.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF THE
SECURITIES UNDER THE SECURITIES ACT OR CAUSE THIS OFFERING OF THE SECURITIES TO
BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE SECURITIES
ACT.

 

(M)          EMPLOYEE RELATIONS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS INVOLVED IN ANY LABOR DISPUTE OR, TO THE KNOWLEDGE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, IS ANY SUCH DISPUTE THREATENED.  NONE OF THE
COMPANY’S OR ITS SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A UNION AND THE COMPANY
AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONS WITH THEIR EMPLOYEES ARE GOOD.

 

(N)           INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY AND ITS SUBSIDIARIES
OWN OR POSSESS ADEQUATE RIGHTS OR LICENSES TO USE ALL TRADEMARKS, TRADE NAMES,
SERVICE MARKS, SERVICE MARK REGISTRATIONS, SERVICE NAMES, PATENTS, PATENT
RIGHTS, COPYRIGHTS, INVENTIONS, LICENSES, APPROVALS, GOVERNMENTAL
AUTHORIZATIONS, TRADE SECRETS AND RIGHTS NECESSARY TO CONDUCT THEIR RESPECTIVE
BUSINESSES AS NOW CONDUCTED.  THE COMPANY AND ITS SUBSIDIARIES DO NOT HAVE ANY
KNOWLEDGE OF ANY INFRINGEMENT BY THE COMPANY OR ITS SUBSIDIARIES OF TRADEMARK,
TRADE NAME RIGHTS, PATENTS, PATENT RIGHTS, COPYRIGHTS, INVENTIONS, LICENSES,
SERVICE NAMES, SERVICE MARKS, SERVICE MARK REGISTRATIONS, TRADE SECRET OR OTHER
SIMILAR RIGHTS OF OTHERS, AND, TO THE KNOWLEDGE OF THE COMPANY THERE IS NO
CLAIM, ACTION OR PROCEEDING BEING MADE OR BROUGHT AGAINST, OR TO THE COMPANY’S
KNOWLEDGE, BEING THREATENED AGAINST, THE COMPANY OR ITS SUBSIDIARIES REGARDING
TRADEMARK, TRADE NAME, PATENTS, PATENT RIGHTS, INVENTION, COPYRIGHT, LICENSE,
SERVICE NAMES, SERVICE MARKS, SERVICE MARK REGISTRATIONS, TRADE SECRET OR OTHER
INFRINGEMENT; AND THE COMPANY AND ITS SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR
CIRCUMSTANCES WHICH MIGHT GIVE RISE TO ANY OF THE FOREGOING.

 

(O)           ENVIRONMENTAL LAWS.  THE COMPANY AND ITS SUBSIDIARIES ARE (I) IN
COMPLIANCE WITH ANY AND ALL APPLICABLE FOREIGN, FEDERAL, STATE AND LOCAL LAWS
AND REGULATIONS RELATING TO THE PROTECTION OF HUMAN HEALTH AND SAFETY, THE
ENVIRONMENT OR HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR
CONTAMINANTS (“ENVIRONMENTAL LAWS”), (II) HAVE RECEIVED ALL PERMITS, LICENSES OR
OTHER APPROVALS REQUIRED OF THEM UNDER APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT
THEIR RESPECTIVE BUSINESSES AND (III) ARE IN COMPLIANCE WITH ALL TERMS AND
CONDITIONS OF ANY SUCH PERMIT, LICENSE OR APPROVAL.

 

(P)           TITLE.  ALL REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE
COMPANY AND ITS SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND
ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS ARE NOT MATERIAL AND DO NOT INTERFERE
WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY AND BUILDINGS BY THE
COMPANY AND ITS SUBSIDIARIES.

 

(Q)           INSURANCE.  THE COMPANY AND EACH OF ITS SUBSIDIARIES IS INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY BELIEVES TO BE PRUDENT AND
CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND ITS SUBSIDIARIES ARE
ENGAGED.  NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS BEEN REFUSED ANY
INSURANCE COVERAGE SOUGHT OR APPLIED FOR AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE

 

--------------------------------------------------------------------------------


 

COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM
SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS AT A COST THAT
WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE CONDITION, FINANCIAL OR OTHERWISE,
OR THE EARNINGS, BUSINESS OR OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE.

 

(R)            REGULATORY PERMITS.  THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL
MATERIAL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE
FEDERAL, STATE OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES, AND NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS
RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF
ANY SUCH CERTIFICATE, AUTHORIZATION OR PERMIT.

 

(S)           INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES MAINTAINS A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET
ACCOUNTABILITY, AND (III) THE RECORDED AMOUNTS FOR ASSETS ARE COMPARED WITH THE
EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.  THE COMPANY HAS NOT, HOWEVER, ESTABLISHED THE
FRAMEWORK NECESSARY TO ASSESS THE COMPANY’S INTERNAL CONTROL OF FINANCIAL
REPORTING AS REQUIRED BY §404 OF THE SARBANES-OXLEY ACT OF 2002 AND CONSEQUENTLY
WILL HAVE TO REPORT MATERIAL WEAKNESSES IN THE COMPANY’S DISCLOSURE CONTROLS AND
INTERNAL CONTROL OF FINANCIAL REPORTING.

 

(T)            NO MATERIAL ADVERSE BREACHES, ETC.  EXCEPT TO THE EXTENT YA
GLOBAL OR ITS AGENTS MAY DECLARE A BREACH OR DEFAULT UNDER THE OUTSTANDING
DEBENTURES, WARRANTS, OR REGISTRATION RIGHTS AGREEMENT AND EXCEPT FOR THE FACT
THAT THE COMPANY HAS INSUFFICIENT WORKING CAPITAL TO FUND ITS OPERATIONS AND ITS
FINANCIAL STATEMENTS REFLECT THAT THE COMPANY’S CURRENT LIABILITIES AND TOTAL
LIABILITIES ARE IN EXCESS OF THE COMPANY’S CURRENT ASSETS AND TOTAL ASSETS,
RESPECTIVELY, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO ANY
CHARTER, CORPORATE OR OTHER LEGAL RESTRICTION, OR ANY JUDGMENT, DECREE, ORDER,
RULE OR REGULATION WHICH IN THE JUDGMENT OF THE COMPANY’S OFFICERS HAS OR IS
EXPECTED IN THE FUTURE TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
PROPERTIES, OPERATIONS, FINANCIAL CONDITION, RESULTS OF OPERATIONS OR PROSPECTS
OF THE COMPANY OR ITS SUBSIDIARIES.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS IN BREACH OF ANY CONTRACT OR AGREEMENT WHICH BREACH, IN THE
JUDGMENT OF THE COMPANY’S OFFICERS, HAS OR IS EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE BUSINESS, PROPERTIES, OPERATIONS, FINANCIAL CONDITION,
RESULTS OF OPERATIONS OR PROSPECTS OF THE COMPANY OR ITS SUBSIDIARIES.

 

(U)           TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS MADE AND
FILED ALL FEDERAL AND STATE INCOME AND ALL OTHER TAX RETURNS, REPORTS AND
DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT AND (UNLESS AND
ONLY TO THE EXTENT THAT THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS SET ASIDE
ON ITS BOOKS PROVISIONS REASONABLY ADEQUATE FOR THE PAYMENT OF ALL UNPAID AND
UNREPORTED TAXES) HAS PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND
CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH
RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN GOOD FAITH
AND HAS SET ASIDE ON ITS BOOKS PROVISION REASONABLY ADEQUATE FOR THE PAYMENT OF
ALL TAXES FOR PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH RETURNS, REPORTS
OR DECLARATIONS APPLY.  THERE ARE NO UNPAID TAXES IN ANY MATERIAL AMOUNT

 

--------------------------------------------------------------------------------


 

CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS
OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH CLAIM.

 

(V)           CERTAIN TRANSACTIONS.  EXCEPT FOR ARM’S LENGTH TRANSACTIONS
PURSUANT TO WHICH THE COMPANY MAKES PAYMENTS IN THE ORDINARY COURSE OF BUSINESS
UPON TERMS NO LESS FAVORABLE THAN THE COMPANY COULD OBTAIN FROM THIRD PARTIES
AND OTHER THAN THE GRANT OF STOCK OPTIONS DISCLOSED IN THE SEC DOCUMENTS, NONE
OF THE OFFICERS, DIRECTORS, OR EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO
ANY TRANSACTION WITH THE COMPANY (OTHER THAN FOR SERVICES AS EMPLOYEES, OFFICERS
AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING
FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR
PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY
OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY
CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY IN WHICH ANY OFFICER, DIRECTOR,
OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR,
TRUSTEE OR PARTNER.

 

(W)          FEES AND RIGHTS OF FIRST REFUSAL.  EXCEPT TO THE EXTENT ANY SUCH
OBLIGATION IS OWED TO YA GLOBAL, THE COMPANY IS NOT OBLIGATED TO OFFER THE
SECURITIES OFFERED HEREUNDER ON A RIGHT OF FIRST REFUSAL BASIS OR OTHERWISE TO
ANY THIRD PARTIES INCLUDING, BUT NOT LIMITED TO, CURRENT OR FORMER SHAREHOLDERS
OF THE COMPANY, UNDERWRITERS, BROKERS, AGENTS OR OTHER THIRD PARTIES.

 

(X)            INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IS NOT AN AFFILIATE
OF, AND IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SECURITIES, WILL NOT BE OR
BE AN AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY SHALL CONDUCT ITS BUSINESS IN A
MANNER SO THAT IT WILL NOT BECOME SUBJECT TO THE INVESTMENT COMPANY ACT.

 

(Y)           REGISTRATION RIGHTS.  OTHER THAN EACH OF THE BUYERS PURSUANT TO
THE TRANSACTION DOCUMENTS AND PURSUANT TO OTHER OBLIGATIONS PREVIOUSLY ENTERED
INTO BETWEEN YA GLOBAL AND THE COMPANY, NO PERSON HAS ANY RIGHT TO CAUSE THE
COMPANY TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF ANY SECURITIES OF
THE COMPANY.  THERE ARE NO OUTSTANDING REGISTRATION STATEMENTS NOT YET DECLARED
EFFECTIVE AND THERE ARE NO OUTSTANDING COMMENT LETTERS FROM THE SEC OR ANY OTHER
REGULATORY AGENCY.

 

(Z)            PRIVATE PLACEMENT.  ASSUMING THE ACCURACY OF THE BUYERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2, NO REGISTRATION UNDER THE
SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE SECURITIES BY THE
COMPANY TO THE BUYERS AS CONTEMPLATED HEREBY. THE ISSUANCE AND SALE OF THE
SECURITIES HEREUNDER DOES NOT CONTRAVENE THE RULES AND REGULATIONS OF THE
PRIMARY MARKET.

 

(AA)         LISTING AND MAINTENANCE REQUIREMENTS.  THE COMPANY’S COMMON STOCK
IS REGISTERED PURSUANT TO SECTION 12(B) OR 12(G) OF THE EXCHANGE ACT, AND THE
COMPANY HAS TAKEN NO ACTION DESIGNED TO TERMINATE, OR WHICH TO ITS KNOWLEDGE IS
LIKELY TO HAVE THE EFFECT OF, TERMINATING THE REGISTRATION OF THE COMMON STOCK
UNDER THE EXCHANGE ACT NOR HAS THE COMPANY RECEIVED ANY NOTIFICATION THAT THE
SEC IS CONTEMPLATING TERMINATING SUCH REGISTRATION.  EXCEPT TO THE EXTENT
DISCLOSED IN THE SEC DOCUMENTS WITH RESPECT TO THE DELISTING OF THE COMPANY’S
SECURITIES FROM THE NASDAQ CAPITAL MARKET, THE COMPANY HAS NOT, IN THE TWELVE
(12) MONTHS

 

--------------------------------------------------------------------------------


 

PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM ANY PRIMARY MARKET ON WHICH THE
COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT THAT THE COMPANY IS
NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF SUCH PRIMARY
MARKET.  THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT IN THE
FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE WITH ALL SUCH LISTING AND
MAINTENANCE REQUIREMENTS.

 

(BB)         REPORTING STATUS.  WITH A VIEW TO MAKING AVAILABLE TO THE BUYER THE
BENEFITS OF RULE 144 OR ANY SIMILAR RULE OR REGULATION OF THE SEC THAT MAY AT
ANY TIME PERMIT THE BUYER TO SELL SECURITIES OF THE COMPANY TO THE PUBLIC
WITHOUT REGISTRATION, AND AS A MATERIAL INDUCEMENT TO THE BUYER’S PURCHASE OF
THE SECURITIES, THE COMPANY REPRESENTS AND WARRANTS TO THE FOLLOWING: (I) THE
COMPANY IS, AND HAS BEEN FOR A PERIOD OF AT LEAST 90 DAYS IMMEDIATELY PRECEDING
THE DATE HEREOF, SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION 13 OR 15(D) OF
THE EXCHANGE ACT (II) THE COMPANY HAS FILED ALL REQUIRED REPORTS UNDER SECTION
13 OR 15(D) OF THE EXCHANGE, AS APPLICABLE, DURING THE 12 MONTHS PRECEDING THE
DATE HEREOF (OR FOR SUCH SHORTER PERIOD THAT THE COMPANY WAS REQUIRED TO FILE
SUCH REPORTS), (III) THE COMPANY IS NOT AN ISSUER DEFINED AS A “SHELL COMPANY,”
AND (IV) THE COMPANY IS NOT AN ISSUER THAT HAS BEEN AT ANY TIME PREVIOUSLY AN
ISSUER DEFINED AS A “SHELL COMPANY.”  FOR THE PURPOSES HEREOF, THE TERM “SHELL
COMPANY” SHALL MEAN AN ISSUER THAT MEETS THE DESCRIPTION DEFINED IN PARAGRAPH
(I)(1)(I) OF RULE 144.  THE COMPANY AFFIRMATIVELY REPRESENTS THAT, BECAUSE THE
COMPANY MAY NOT BE ABLE TO MEET THE REQUIREMENTS OF §404 OF THE SARBANES-OXLEY
ACT OF 2002 OR MAY HAVE TO REPORT MATERIAL WEAKNESSES OF THE COMPANY’S
DISCLOSURE CONTROLS OR INTERNAL CONTROL OF FINANCIAL REPORTING, HOLDERS OF THE
COMPANY’S SECURITIES MAY NOT BE ABLE TO UTILIZE RULE 144 PRIOR TO ONE YEAR FROM
THE DATE HEREOF.

 

(CC)         DISCLOSURE.  THE COMPANY HAS MADE AVAILABLE TO THE BUYER AND ITS
COUNSEL ALL THE INFORMATION REASONABLY AVAILABLE TO THE COMPANY THAT THE BUYER
OR ITS COUNSEL HAVE REQUESTED FOR DECIDING WHETHER TO ACQUIRE THE SECURITIES. 
NO REPRESENTATION OR WARRANTY OF THE COMPANY CONTAINED IN THIS AGREEMENT (AS
QUALIFIED BY THE DISCLOSURE SCHEDULE) OR ANY OF THE OTHER TRANSACTION DOCUMENTS,
AND NO CERTIFICATE FURNISHED OR TO BE FURNISHED TO THE BUYER AT THE CLOSING, OR
ANY DUE DILIGENCE EVALUATION MATERIALS FURNISHED BY THE COMPANY OR ON BEHALF OF
THE COMPANY, INCLUDING WITHOUT LIMITATION, DUE DILIGENCE QUESTIONNAIRES, OR ANY
OTHER DOCUMENTS, PRESENTATIONS, CORRESPONDENCE, OR INFORMATION CONTAINS ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE.

 

(DD)         MANIPULATION OF PRICE.  THE COMPANY HAS NOT, AND TO ITS KNOWLEDGE
NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN, DIRECTLY OR INDIRECTLY, ANY ACTION
DESIGNED TO CAUSE OR TO RESULT IN THE STABILIZATION OR MANIPULATION OF THE PRICE
OF ANY SECURITY OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF ANY OF THE
SECURITIES, (II) SOLD, BID FOR, PURCHASED, OR, PAID ANY COMPENSATION FOR
SOLICITING PURCHASES OF, ANY OF THE SECURITIES, OR (III) PAID OR AGREED TO PAY
TO ANY PERSON ANY COMPENSATION FOR SOLICITING ANOTHER TO PURCHASE ANY OTHER
SECURITIES OF THE COMPANY, OTHER THAN, IN THE CASE OF CLAUSES (II) AND (III),
COMPENSATION PAID TO THE COMPANY’S PLACEMENT AGENT IN CONNECTION WITH THE
PLACEMENT OF THE SECURITIES.

 

(EE)         DILUTIVE EFFECT.  THE COMPANY UNDERSTANDS AND ACKNOWLEDGES THAT THE
NUMBER OF WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS WILL INCREASE IN
CERTAIN CIRCUMSTANCES.  THE COMPANY FURTHER ACKNOWLEDGES THAT ITS OBLIGATION TO
ISSUE THE WARRANT

 

--------------------------------------------------------------------------------


 

SHARES UPON EXERCISE OF THE WARRANTS IN ACCORDANCE WITH THIS AGREEMENT AND THE
WARRANTS, IN EACH CASE, IS ABSOLUTE AND UNCONDITIONAL REGARDLESS OF THE DILUTIVE
EFFECT THAT SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP INTERESTS OF OTHER
STOCKHOLDERS OF THE COMPANY.

 

(FF)           ANNUAL OPERATING PLAN.  A TRUE AND CORRECT COPY OF THE COMPANY’S
ANNUAL OPERATING FOR FISCAL YEAR 2009 THE (“ANNUAL OPERATING PLAN”) IS ATTACHED
HERETO AS EXHIBIT X.

 


4.     COMPANY ACKNOWLEDGMENTS AND RELEASE.


 

(A)           ACKNOWLEDGEMENT OF OBLIGATIONS.  THE COMPANY HEREBY ACKNOWLEDGES,
CONFIRMS AND AGREES THAT AS OF THE DATE HEREOF, THE COMPANY IS INDEBTED TO YA
GLOBAL UNDER DEBENTURES CCP-3, CCP-4, CCP-5 AND CCP-2007-1.

 

(B)           ACKNOWLEDGEMENT OF SECURITY INTERESTS.  THE COMPANY HEREBY
ACKNOWLEDGES, CONFIRMS AND AGREES THAT YA GLOBAL HAS AND SHALL CONTINUE TO HAVE
VALID, ENFORCEABLE AND PERFECTED FIRST-PRIORITY LIENS UPON AND SECURITY
INTERESTS IN THE PLEDGED PROPERTY HERETOFORE GRANTED TO YA GLOBAL PURSUANT TO
THE SECURITY AGREEMENT BETWEEN THE COMPANY AND YA GLOBAL DATED MAY 30, 2006, THE
SECURITY AGREEMENT BETWEEN ISONICS HOMELAND SECURITY AND DEFENSE CORPORATION, A
WHOLLY OWNED SUBSIDIARY OF THE COMPANY AND YA GLOBAL DATED MAY 30, 2006, THE
SECURITY AGREEMENT BETWEEN PROTECTION PLUS CORPORATION, A WHOLLY OWNED
SUBSIDIARY OF THE COMPANY, AND YA GLOBAL DATED MAY 30, 2006, THE SECURITY
AGREEMENT BETWEEN ISONICS VANCOUVER, INC., A WHOLLY OWNED SUBSIDIARY OF THE
COMPANY, AND YA GLOBAL DATED MAY 30, 2006 AND IN THE PLEDGED SHARES HERETOFORE
GRANTED TO YA GLOBAL PURSUANT TO THE PLEDGE AND ESCROW AGREEMENT AMONG THE
COMPANY, DAVID GONZALEZ, ESQ. AND YA GLOBAL DATED APRIL 10, 2007, OR OTHERWISE
GRANTED TO OR HELD BY YA GLOBAL.

 

(C)           CONFIRMATION AND RELEASE.  YA GLOBAL HEREBY REPRESENTS AND
WARRANTS TO THE COMPANY THAT TO THE BEST OF ITS KNOWLEDGE IT HAS COMPLIED WITH
ITS OBLIGATIONS UNDER ALL PRIOR AGREEMENTS (INCLUDING DEBENTURES, WARRANTS,
SECURITIES PURCHASE AGREEMENTS, SECURITY AGREEMENTS) BETWEEN YA GLOBAL AND THE
COMPANY AND, IN CONNECTION THEREWITH, HAS MADE NO MISREPRESENTATION TO THE
COMPANY AND HAS COMPLIED WITH ALL OF ITS LEGAL REQUIREMENTS (THE
“CONFIRMATION”). IN CONSIDERATION THEREOF, THE COMPANY DOES HEREBY AGREE TO, ON
BEHALF OF ITSELF AND ITS AGENTS, REPRESENTATIVES, ATTORNEYS, ASSIGNS, HEIRS,
SUBSIDIARIES, EXECUTORS AND ADMINISTRATORS (COLLECTIVELY, “COMPANY PARTIES”)
RELEASE AND FOREVER DISCHARGE YA GLOBAL AND ITS SUBSIDIARIES AND ITS RESPECTIVE
AFFILIATES, PARENTS, JOINT VENTURES, OFFICERS, DIRECTORS, SHAREHOLDERS, INTEREST
HOLDERS, MEMBERS, MANAGERS, EMPLOYEES, CONSULTANTS, REPRESENTATIVES, SUCCESSORS
AND ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS (COLLECTIVELY, “BUYER PARTIES”)
FROM ALL CAUSES OF ACTION, SUITS, DEBTS, CLAIMS AND DEMANDS WHATSOEVER KNOWN OR
UNKNOWN, AT LAW, IN EQUITY OR OTHERWISE, WHICH THE COMPANY PARTIES EVER HAD OR
NOW HAS, AND ANY CLAIMS FOR REASONABLE ATTORNEYS’ FEES AND COSTS, AND INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS RELATING TO FEES, PENALTIES, LIQUIDATED DAMAGES,
AND INDEMNIFICATION FOR LOSSES, LIABILITIES AND EXPENSES.  BASED UPON AND
SUBJECT TO THE CONFIRMATION, THE RELEASE CONTAINED IN THIS SECTION IS EFFECTIVE
WITHOUT REGARD TO THE LEGAL NATURE OF THE CLAIMS RAISED AND WITHOUT REGARD TO
WHETHER ANY SUCH CLAIMS ARE BASED UPON TORT, EQUITY, OR IMPLIED OR EXPRESS
CONTRACT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THIS RELEASE SHALL OPERATE
AS A CLEAR AND UNEQUIVOCAL WAIVER BY THE COMPANY PARTIES OF ANY SUCH CLAIM
WHATSOEVER.

 

--------------------------------------------------------------------------------


 


5.     COVENANTS.


 

(A)           BEST EFFORTS.  EACH PARTY SHALL USE ITS BEST EFFORTS TO TIMELY
SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS PROVIDED IN SECTIONS 6
AND 7 OF THIS AGREEMENT.

 

(B)           FORM D.  THE COMPANY AGREES TO FILE A FORM D WITH RESPECT TO THE
SECURITIES AS REQUIRED UNDER REGULATION D AND TO PROVIDE A COPY THEREOF TO EACH
BUYER PROMPTLY AFTER SUCH FILING.  THE COMPANY SHALL, ON OR BEFORE THE CLOSING
DATE, TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY DETERMINE IS NECESSARY TO
QUALIFY THE SECURITIES, OR OBTAIN AN EXEMPTION FOR THE SECURITIES FOR SALE TO
THE BUYERS AT THE CLOSING PURSUANT TO THIS AGREEMENT UNDER APPLICABLE SECURITIES
OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED STATES, AND SHALL PROVIDE
EVIDENCE OF ANY SUCH ACTION SO TAKEN TO THE BUYERS ON OR PRIOR TO THE CLOSING
DATE.

 

(C)           REPORTING STATUS.  WITH A VIEW TO MAKING AVAILABLE TO THE BUYER
THE BENEFITS OF RULE 144 OR ANY SIMILAR RULE OR REGULATION OF THE SEC THAT MAY
AT ANY TIME PERMIT THE BUYER TO SELL SECURITIES OF THE COMPANY TO THE PUBLIC
WITHOUT REGISTRATION, AND AS A MATERIAL INDUCEMENT TO THE BUYER’S PURCHASE OF
THE SECURITIES, THE COMPANY REPRESENTS, WARRANTS, AND COVENANTS TO THE
FOLLOWING:

 

(I)            THE COMPANY IS SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION
13 OR 15(D) OF THE EXCHANGE ACT AND HAS FILED ALL REQUIRED REPORTS UNDER SECTION
13 OR 15(D) OF THE EXCHANGE ACT DURING THE 12 MONTHS PRIOR TO THE DATE HEREOF
(OR FOR SUCH SHORTER PERIOD THAT THE ISSUER WAS REQUIRED TO FILE SUCH REPORTS),
OTHER THAN FORM 8-K REPORTS;

 

(II)           FROM THE DATE HEREOF UNTIL ALL THE SECURITIES EITHER HAVE BEEN
SOLD BY THE BUYER, OR MAY PERMANENTLY BE SOLD BY THE BUYER WITHOUT ANY
RESTRICTIONS PURSUANT TO RULE 144, (THE “REGISTRATION PERIOD”) THE COMPANY SHALL
FILE WITH THE SEC IN A TIMELY MANNER ALL REQUIRED REPORTS UNDER SECTION 13 OR
15(D) OF THE EXCHANGE ACT AND SUCH REPORTS SHALL CONFORM TO THE REQUIREMENT OF
THE EXCHANGE ACT AND THE SEC FOR FILING THEREUNDER TO THE EXTENT THAT THE
COMPANY IS CAPABLE OF DOING SO, ACKNOWLEDGING THAT THE COMPANY’S MANAGEMENT WILL
NOT BE ABLE TO MAKE ITS ASSESSMENT OF INTERNAL CONTROL OF FINANCIAL REPORTING
BECAUSE THE COMPANY HAS NOT IMPLEMENTED THE FRAMEWORK REQUIRED BY §404 OF THE
SARBANES-OXLEY ACT OF 2002 (WHICH FAILURE WILL LIKELY RESULT IN THE COMPANY’S
BEING REQUIRED TO IDENTIFY MATERIAL WEAKNESSES IN THE COMPANY’S DISCLOSURE
CONTROLS AND INTERNAL CONTROL OF FINANCIAL REPORTING), AND THE COMPANY CAN GIVE
NO ASSURANCE THAT ITS INDEPENDENT AUDITORS WILL BE ABLE TO ISSUE A REPORT ON THE
COMPANY’S FINANCIAL STATEMENTS IN THE FORM REQUIRED BY THE SEC’S RULES AND
REGULATIONS AND ANY SUCH REPORT ISSUED WILL CONTAIN A GOING CONCERN
QUALIFICATION;

 

(III)          THE COMPANY SHALL FURNISH TO THE BUYER SO LONG AS THE BUYER OWNS
SECURITIES, PROMPTLY UPON REQUEST, (I) IF TRUE, A WRITTEN STATEMENT BY THE
COMPANY THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF RULE 144, (II) A
COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY AND SUCH OTHER
REPORTS AND DOCUMENTS SO FILED BY THE COMPANY, AND (III) SUCH OTHER INFORMATION
AS MAY BE REASONABLY REQUESTED TO PERMIT THE BUYERS TO SELL SUCH SECURITIES
PURSUANT TO RULE 144 WITHOUT REGISTRATION IF RULE 144 IS AVAILABLE; AND

 

--------------------------------------------------------------------------------


 

(IV)          DURING THE REGISTRATION PERIOD THE COMPANY SHALL NOT TERMINATE ITS
STATUS AS AN ISSUER REQUIRED TO FILE REPORTS UNDER THE EXCHANGE ACT EVEN IF THE
EXCHANGE ACT OR THE RULES AND REGULATIONS THEREUNDER WOULD OTHERWISE PERMIT SUCH
TERMINATION.

 

(D)           USE OF PROCEEDS.  THE COMPANY WILL USE THE PROCEEDS FROM THE SALE
OF THE NOTES FOR THE BUILD UP ON INVENTORY, CAPITAL EXPENDITURES AND WORKING
CAPITAL PURPOSES.

 

(E)           RESERVATION OF SHARES.  ON THE DATE HEREOF, THE COMPANY SHALL
RESERVE FOR ISSUANCE TO THE BUYERS 13,000,000 SHARES OF COMMON STOCK FOR
ISSUANCE UPON EXERCISE OF THE WARRANTS (COLLECTIVELY, THE “SHARE RESERVE”).  THE
COMPANY REPRESENTS THAT IT HAS SUFFICIENT AUTHORIZED AND UNISSUED SHARES OF
COMMON STOCK AVAILABLE TO CREATE THE SHARE RESERVE AFTER CONSIDERING ALL OTHER
COMMITMENTS THAT MAY REQUIRE THE ISSUANCE OF COMMON STOCK.  THE COMPANY SHALL
TAKE ALL ACTION REASONABLY NECESSARY TO AT ALL TIMES HAVE AUTHORIZED, AND
RESERVED FOR THE PURPOSE OF ISSUANCE, SUCH NUMBER OF SHARES OF COMMON STOCK AS
SHALL BE NECESSARY TO EFFECT THE FULL EXERCISE OF THE WARRANTS.  IF AT ANY TIME
THE SHARE RESERVE IS INSUFFICIENT TO EFFECT THE FULL EXERCISE OF THE WARRANTS,
THE COMPANY SHALL INCREASE THE SHARE RESERVE ACCORDINGLY.  IF THE COMPANY DOES
NOT HAVE SUFFICIENT AUTHORIZED AND UNISSUED SHARES OF COMMON STOCK AVAILABLE TO
INCREASE THE SHARE RESERVE, THE COMPANY SHALL CALL AND HOLD A SPECIAL MEETING OF
THE SHAREHOLDERS WITHIN THIRTY (30) DAYS OF SUCH OCCURRENCE, FOR THE SOLE
PURPOSE OF INCREASING THE NUMBER OF SHARES AUTHORIZED.  THE COMPANY’S MANAGEMENT
SHALL RECOMMEND TO THE SHAREHOLDERS TO VOTE IN FAVOR OF INCREASING THE NUMBER OF
SHARES OF COMMON STOCK AUTHORIZED.  MANAGEMENT SHALL ALSO VOTE ALL OF ITS SHARES
IN FAVOR OF INCREASING THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK.

 

(F)            LISTINGS OR QUOTATION.  THE COMPANY’S COMMON STOCK SHALL BE
LISTED OR QUOTED FOR TRADING ON ANY OF (A) THE AMERICAN STOCK EXCHANGE, (B) NEW
YORK STOCK EXCHANGE, (C) THE NASDAQ GLOBAL MARKET, (D) THE NASDAQ CAPITAL
MARKET, OR (E) THE NASDAQ OTC BULLETIN BOARD (WHICH DOES NOT INCLUDE THE PINK
SHEETS LLC) (“OTCBB”) (EACH, A “PRIMARY MARKET”).  THE COMPANY SHALL PROMPTLY
SECURE THE LISTING OF ALL OF THE REGISTRABLE SECURITIES (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) UPON EACH NATIONAL SECURITIES EXCHANGE AND
AUTOMATED QUOTATION SYSTEM, IF ANY, UPON WHICH THE COMMON STOCK IS THEN LISTED
(SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL MAINTAIN SUCH LISTING OF ALL
REGISTRABLE SECURITIES FROM TIME TO TIME ISSUABLE UNDER THE TERMS OF THE
TRANSACTION DOCUMENTS.

 

(G)           FEES AND EXPENSES.

 

(I)            THE COMPANY SHALL PAY ALL OF ITS COSTS AND EXPENSES INCURRED BY
IT CONNECTION WITH THE NEGOTIATION, INVESTIGATION, PREPARATION, EXECUTION AND
DELIVERY OF THE TRANSACTION DOCUMENTS.

 

(II)           THE COMPANY SHALL PLACE INTO ESCROW $100,000 (THE “MONITORING
FEES”) UPON THE FIRST CLOSING, DIRECTLY FROM THE PROCEEDS OF THE FIRST CLOSING
(AS DEPOSITED INTO ESCROW, THE “ESCROW FUNDS”) WHICH SHALL BE USED TO COMPENSATE
YORKVILLE ADVISORS LLC (“INVESTMENT MANAGER”) FOR MONITORING AND MANAGING THE
PURCHASE AND INVESTMENT MADE BY YA GLOBAL INVESTMENTS, L.P. (“YA GLOBAL”)
DESCRIBED HEREIN, PURSUANT TO THE INVESTMENT MANAGER’S EXISTING ADVISORY
OBLIGATIONS TO YA GLOBAL.  PRIOR TO THE SECOND

 

--------------------------------------------------------------------------------


 

CLOSING AND, IF APPLICABLE, THE THIRD CLOSING THE BUYERS AND THE COMPANY SHALL
AGREE TO PROPORTIONATE ADDITIONAL MONITORING FEES TO BE PLACED IN ESCROW.  THE
COMPANY, INVESTMENT MANAGER, AND YA GLOBAL SHALL ENTER INTO AN ESCROW AGREEMENT
OF EVEN DATE HEREWITH IN THE FORM ATTACHED HERETO AS EXHIBIT D (THE “ESCROW
AGREEMENT”) APPOINTING AN ESCROW AGENT (THE “ESCROW AGENT”) TO HOLD THE ESCROW
FUNDS AND TO PERIODICALLY DISBURSE PORTIONS OF SUCH ESCROW FUNDS TO THE
INVESTMENT MANAGER FROM ESCROW IN ACCORDANCE WITH THE TERMS OF THE ESCROW
AGREEMENT.  THE INVESTMENT MANAGER SHALL PERIODICALLY RECEIVE PORTIONS OF THE
ESCROW FUNDS IN ACCORDANCE WITH THE ESCROW AGREEMENT UNTIL EITHER: (1) THE
ESCROW FUNDS SHALL HAVE BEEN FULLY DISBURSED PURSUANT THE ESCROW AGREEMENT OR
(2) THE SECURITIES SHALL HAVE BEEN FULLY RETIRED.  “FULLY RETIRED” SHALL MEAN
THAT THE BUYER SHALL HAVE FULLY DISPOSED OF ALL THE SECURITIES ISSUED OR
ISSUABLE HEREUNDER, SHALL NO LONGER HAVE ANY INVESTMENT IN, OR OWNERSHIP OF, ANY
OF THE SECURITIES, ALL AMOUNTS OWED TO YA GLOBAL UNDER THE TRANSACTION DOCUMENTS
SHALL HAVE BEEN PAID, AND THE TRANSACTION DOCUMENTS SHALL HAVE BEEN TERMINATED. 
WHEN THE SECURITIES ARE FULLY RETIRED, THE REMAINING ESCROW FUNDS SHALL BE
RETURNED TO THE COMPANY OR OTHERWISE DISBURSED IN ACCORDANCE WITH THE ESCROW
AGREEMENT.

 

(III)          THE COMPANY SHALL PAY A STRUCTURING AND DUE DILIGENCE FEE TO
YORKVILLE OF SEVENTY FIVE THOUSAND DOLLARS ($75,000) WHICH SHALL BE PAID
DIRECTLY FROM THE PROCEEDS OF THE FIRST CLOSING.  THE STRUCTURING AND DUE
DILIGENCE FEE SHALL BE NONREFUNDABLE AND PAYABLE WHETHER OR NOT ANY CLOSING
OCCURS.

 

(H)           CORPORATE EXISTENCE.  SO LONG AS ANY OF THE NOTES REMAIN
OUTSTANDING, THE COMPANY SHALL NOT DIRECTLY OR INDIRECTLY CONSUMMATE ANY MERGER,
REORGANIZATION, RESTRUCTURING, REVERSE STOCK SPLIT CONSOLIDATION, SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR ANY SIMILAR TRANSACTION OR RELATED
TRANSACTIONS (EACH SUCH TRANSACTION, AN “ORGANIZATIONAL CHANGE”) UNLESS, PRIOR
TO THE CONSUMMATION AN ORGANIZATIONAL CHANGE, THE COMPANY OBTAINS THE WRITTEN
CONSENT OF EACH BUYER.  IN ANY SUCH CASE, THE COMPANY WILL MAKE APPROPRIATE
PROVISION WITH RESPECT TO SUCH HOLDERS’ RIGHTS AND INTERESTS TO INSURE THAT THE
PROVISIONS OF THIS SECTION 4(H) WILL THEREAFTER BE APPLICABLE TO THE NOTES.

 

(I)            TRANSACTIONS WITH AFFILIATES.  SO LONG AS ANY NOTES ARE
OUTSTANDING, THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES NOT
TO, ENTER INTO, AMEND, MODIFY OR SUPPLEMENT, OR PERMIT ANY SUBSIDIARY TO ENTER
INTO, AMEND, MODIFY OR SUPPLEMENT ANY AGREEMENT, TRANSACTION, COMMITMENT, OR
ARRANGEMENT WITH ANY OF ITS OR ANY SUBSIDIARY’S OFFICERS, DIRECTORS, PERSON WHO
WERE OFFICERS OR DIRECTORS AT ANY TIME DURING THE PREVIOUS TWO (2) YEARS,
STOCKHOLDERS WHO BENEFICIALLY OWN FIVE PERCENT (5%) OR MORE OF THE COMMON STOCK,
OR AFFILIATES (AS DEFINED BELOW) OR WITH ANY INDIVIDUAL RELATED BY BLOOD,
MARRIAGE, OR ADOPTION TO ANY SUCH INDIVIDUAL OR WITH ANY ENTITY IN WHICH ANY
SUCH ENTITY OR INDIVIDUAL OWNS A FIVE PERCENT (5%) OR MORE BENEFICIAL INTEREST
(EACH A “RELATED PARTY”), EXCEPT FOR (A) CUSTOMARY EMPLOYMENT ARRANGEMENTS AND
BENEFIT PROGRAMS ON REASONABLE TERMS, (B) ANY INVESTMENT IN AN AFFILIATE OF THE
COMPANY,  (C) ANY AGREEMENT, TRANSACTION, COMMITMENT, OR ARRANGEMENT ON AN
ARMS-LENGTH BASIS ON TERMS NO LESS FAVORABLE THAN TERMS WHICH WOULD HAVE BEEN
OBTAINABLE FROM A PERSON OTHER THAN SUCH RELATED PARTY, (D) ANY AGREEMENT,
TRANSACTION, COMMITMENT, OR ARRANGEMENT WHICH IS APPROVED BY A MAJORITY OF THE
DISINTERESTED DIRECTORS OF THE COMPANY; FOR PURPOSES HEREOF, ANY DIRECTOR WHO IS
ALSO AN OFFICER OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL NOT BE A
DISINTERESTED DIRECTOR WITH RESPECT TO ANY SUCH AGREEMENT, TRANSACTION,
COMMITMENT, OR ARRANGEMENT.  “AFFILIATE” FOR PURPOSES HEREOF MEANS,

 

--------------------------------------------------------------------------------


 

WITH RESPECT TO ANY PERSON OR ENTITY, ANOTHER PERSON OR ENTITY THAT, DIRECTLY OR
INDIRECTLY, (I) HAS A TEN PERCENT (10%) OR MORE EQUITY INTEREST IN THAT PERSON
OR ENTITY, (II) HAS TEN PERCENT (10%) OR MORE COMMON OWNERSHIP WITH THAT PERSON
OR ENTITY, (III) CONTROLS THAT PERSON OR ENTITY, OR (IV) SHARES COMMON CONTROL
WITH THAT PERSON OR ENTITY.  “CONTROL” OR “CONTROLS” FOR PURPOSES HEREOF MEANS
THAT A PERSON OR ENTITY HAS THE POWER, DIRECT OR INDIRECT, TO CONDUCT OR GOVERN
THE POLICIES OF ANOTHER PERSON OR ENTITY.

 

(J)            TRANSFER AGENT.  THE COMPANY COVENANTS AND AGREES THAT, IN THE
EVENT THAT THE COMPANY’S AGENCY RELATIONSHIP WITH THE TRANSFER AGENT SHOULD BE
TERMINATED FOR ANY REASON PRIOR TO A DATE WHICH IS TWO (2) YEARS AFTER THE
CLOSING DATE, THE COMPANY SHALL IMMEDIATELY APPOINT A NEW TRANSFER AGENT AND
SHALL REQUIRE THAT THE NEW TRANSFER AGENT EXECUTE AND AGREE TO BE BOUND BY THE
TERMS OF THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (AS DEFINED HEREIN).

 

(K)           RESTRICTION ON ISSUANCE OF THE CAPITAL STOCK. SO LONG AS ANY NOTES
ARE OUTSTANDING, THE COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BUYER(S) AND EXCEPT FOR EXCLUDED SECURITIES, (I) ISSUE OR SELL SHARES OF COMMON
STOCK OR PREFERRED STOCK WITHOUT CONSIDERATION OR FOR A CONSIDERATION PER SHARE
LESS THAN THE BID PRICE OF THE COMMON STOCK DETERMINED IMMEDIATELY PRIOR TO ITS
ISSUANCE, (II) ISSUE ANY PREFERRED STOCK, WARRANT, OPTION, RIGHT, CONTRACT,
CALL, OR OTHER SECURITY OR INSTRUMENT GRANTING THE HOLDER THEREOF THE RIGHT TO
ACQUIRE COMMON STOCK WITHOUT CONSIDERATION OR FOR A CONSIDERATION LESS THAN SUCH
COMMON STOCK’S BID PRICE DETERMINED IMMEDIATELY PRIOR TO IT’S ISSUANCE,
(III) ENTER INTO ANY SECURITY INSTRUMENT GRANTING THE HOLDER A SECURITY INTEREST
IN ANY AND ALL ASSETS OF THE COMPANY, OR (IV) FILE ANY REGISTRATION STATEMENT ON
FORM S-8.  FOR THE PURPOSES OF THIS SECTION, “EXCLUDED SECURITIES” MEANS SHARES
OF COMMON STOCK ISSUED OR DEEMED TO BE ISSUED BY THE COMPANY UPON THE EXERCISE
OF ANY OPTION OR WARRANT, OR THE CONVERSION OF ANY CONVERTIBLE SECURITY, ISSUED
OR DEEMED TO HAVE BEEN ISSUED BY THE COMPANY AND OUTSTANDING ON THE DATE PRIOR
TO DATE OF THIS AGREEMENT, PROVIDED THAT THE TERMS OF SUCH OPTION, WARRANT OR
CONVERTIBLE SECURITY ARE NOT AMENDED OR OTHERWISE MODIFIED ON OR AFTER THE DATE
OF THIS AGREEMENT, AND PROVIDED THAT THE EXERCISE OR CONVERSION PRICE IS NOT
REDUCED, ADJUSTED OR OTHERWISE MODIFIED AND THE NUMBER OF SHARES OF COMMON STOCK
ISSUED OR ISSUABLE IS NOT INCREASED (WHETHER BY OPERATION OF, OR IN ACCORDANCE
WITH, THE RELEVANT GOVERNING DOCUMENTS OR OTHERWISE) ON OR AFTER THE DATE OF
THIS AGREEMENT.

 

(L)            NEITHER THE BUYER(S) NOR ANY OF ITS AFFILIATES HAVE AN OPEN SHORT
POSITION IN THE COMMON STOCK OF THE COMPANY, AND THE BUYER(S) AGREES THAT IT
SHALL NOT, AND THAT IT WILL CAUSE ITS AFFILIATES NOT TO, ENGAGE IN ANY SHORT
SALES OF OR HEDGING TRANSACTIONS WITH RESPECT TO THE COMMON STOCK AS LONG AS ANY
NOTES SHALL REMAIN OUTSTANDING.

 

(M)          RIGHTS OF FIRST REFUSAL.  SO LONG AS ANY PORTION OF NOTES ARE
OUTSTANDING, IF THE COMPANY INTENDS TO RAISE ADDITIONAL CAPITAL BY THE ISSUANCE
OR SALE OF CAPITAL STOCK OF THE COMPANY, INCLUDING WITHOUT LIMITATION SHARES OF
ANY CLASS OF COMMON STOCK, ANY CLASS OF PREFERRED STOCK, OPTIONS, WARRANTS OR
ANY OTHER SECURITIES CONVERTIBLE OR EXERCISABLE INTO SHARES OF COMMON STOCK
(WHETHER THE OFFERING IS CONDUCTED BY THE COMPANY, UNDERWRITER, PLACEMENT AGENT
OR ANY THIRD PARTY) THE COMPANY SHALL BE OBLIGATED TO OFFER TO THE BUYERS SUCH
ISSUANCE OR SALE OF CAPITAL STOCK, BY PROVIDING IN WRITING THE PRINCIPAL AMOUNT
OF CAPITAL IT INTENDS TO RAISE AND OUTLINE OF THE MATERIAL TERMS OF SUCH CAPITAL
RAISE, PRIOR TO THE OFFERING SUCH ISSUANCE

 

--------------------------------------------------------------------------------


 

OR SALE OF CAPITAL STOCK TO ANY THIRD PARTIES INCLUDING, BUT NOT LIMITED TO,
CURRENT OR FORMER OFFICERS OR DIRECTORS, CURRENT OR FORMER SHAREHOLDERS AND/OR
INVESTORS OF THE OBLIGOR, UNDERWRITERS, BROKERS, AGENTS OR OTHER THIRD PARTIES. 
THE BUYERS SHALL HAVE TEN (10) BUSINESS DAYS FROM RECEIPT OF SUCH NOTICE OF THE
SALE OR ISSUANCE OF CAPITAL STOCK TO ACCEPT OR REJECT ALL OR A PORTION OF SUCH
CAPITAL RAISING OFFER.

 

(N)           LOCKUP AGREEMENTS.  ON THE DATE HEREOF, THE COMPANY SHALL OBTAIN
FROM EACH OFFICER AND DIRECTOR A LOCKUP AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT C.

 

(O)           ADDITIONAL REGISTRATION STATEMENTS.  UNTIL THE EFFECTIVE DATE OF
THE INITIAL REGISTRATION STATEMENT, THE COMPANY WILL NOT FILE A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT RELATING TO SECURITIES THAT ARE NOT THE
SECURITIES.

 

(P)           REVIEW OF PUBLIC DISCLOSURES.  ALL SEC FILINGS (INCLUDING, WITHOUT
LIMITATION, ALL FILINGS REQUIRED UNDER THE EXCHANGE ACT, WHICH INCLUDE FORMS
10-Q AND 10-QSB, 10-K AND 10K-SB, 8-K, ETC) AND OTHER PUBLIC DISCLOSURES MADE BY
THE COMPANY, INCLUDING, WITHOUT LIMITATION, ALL PRESS RELEASES, INVESTOR
RELATIONS MATERIALS, AND SCRIPTS OF ANALYSTS MEETINGS AND CALLS, SHALL BE
REVIEWED AND APPROVED FOR RELEASE BY THE COMPANY’S ATTORNEYS AND, IF CONTAINING
FINANCIAL INFORMATION, THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.

 

(Q)           DISCLOSURE OF TRANSACTION.  WITHIN FOUR BUSINESS DAY FOLLOWING THE
DATE OF THIS AGREEMENT, THE COMPANY SHALL FILE A CURRENT REPORT ON FORM 8-K
DESCRIBING THE TERMS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS IN THE FORM REQUIRED BY THE EXCHANGE ACT AND ATTACHING THE MATERIAL
TRANSACTION DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THIS AGREEMENT, THE FORM
OF THE NOTES, THE FORM OF WARRANT AND THE FORM OF THE REGISTRATION RIGHTS
AGREEMENT) AS EXHIBITS TO SUCH FILING.

 

(R)            REVENUE.  THE COMPANY WILL NOT PERMIT ITS ACTUAL MONTHLY REVENUE
TO FALL MORE THAN 10% BELOW THE ACTUAL REVENUE REFLECTED ON THE ANNUAL OPERATING
PLAN FOR THE QUARTER ENDING JULY 31, 2008 OR FOR ANY MONTHLY PERIOD THEREAFTER.

 

(S)           EBITDA.  THE COMPANY WILL NOT PERMIT ITS MONTHLY EBITDA TO FALL
MORE THAN 10% BELOW THE EBITDA REFLECTED ON THE ANNUAL OPERATING PLAN FOR THE
QUARTER ENDING JULY 31, 2008 OR FOR EACH QUARTER THEREAFTER.

 

(T)            CASH FLOW.  THE COMPANY WILL NOT PERMIT ITS MONTHLY FREE CASH
FLOW TO FALL MORE THAN 10% BELOW THE FREE CASH FLOW REFLECTED ON THE ANNUAL
OPERATING PLAN FOR THE QUARTER ENDING JULY 31, 2008 OR FOR EACH QUARTER
THEREAFTER.

 

(U)           OFFICER BONUSES.  THE COMPANY WILL NOT DISTRIBUTE OFFICER BONUSES,
ALLOCATED PRO RATA TO A GIVEN QUARTER, UNLESS (I) IN SUCH QUARTER THE COMPANY
ACHIEVES A MINIMUM OF 110% OF THE TARGETED EBITDA REFLECTED ON THE ANNUAL
OPERATING PLAN OR (II) THE BUYER(S) CONSENT.

 

(V)           FUTURE DEBT FINANCING.  IF THE COMPANY AND/OR ANY OF ITS WHOLLY
OWNED SUBSIDIARIES (EACH A “GRANTOR”) OBTAINS A COMMITMENT FOR DEBT FINANCING,
THE BUYER WILL UPON WRITTEN REQUEST BY ANY OF THE GRANTORS EVALUATE SUCH
FINANCING OFFER IN GOOD FAITH.  IF SUCH

 

--------------------------------------------------------------------------------


 

FINANCING IS ACCEPTABLE TO THE BUYER IN THE BUYERS’ SOLE REASONABLE DISCRETION,
BUYER WILL RELEASE ITS SECURITY INTEREST IN A PORTION OF THE INVENTORY AND
RECEIVABLES OF THE GRANTOR GRANTED TO THE BUYER PURSUANT TO THE SECURITY
DOCUMENTS.

 


6.     TRANSFER AGENT INSTRUCTIONS.


 

(A)           THE COMPANY SHALL ISSUE THE IRREVOCABLE TRANSFER AGENT
INSTRUCTIONS TO ITS TRANSFER AGENT, AND ANY SUBSEQUENT TRANSFER AGENT,
IRREVOCABLY APPOINTING DAVID GONZALEZ, ESQ. AS THE COMPANY’S AGENT FOR PURPOSE
INSTRUCTING ITS TRANSFER AGENT TO ISSUE CERTIFICATES OR CREDIT SHARES TO THE
APPLICABLE BALANCE ACCOUNTS AT THE DEPOSITORY TRUST COMPANY (“DTC”), REGISTERED
IN THE NAME OF EACH BUYER OR ITS RESPECTIVE NOMINEE(S), FOR THE WARRANT SHARES
ISSUED UPON EXERCISE OF THE WARRANTS AS SPECIFIED FROM TIME TO TIME BY EACH
BUYER TO THE COMPANY UPON EXERCISE OF THE WARRANTS.  THE COMPANY SHALL NOT
CHANGE ITS TRANSFER AGENT WITHOUT THE EXPRESS WRITTEN CONSENT OF THE BUYERS,
WHICH MAY BE WITHHELD BY THE BUYERS IN THEIR SOLE DISCRETION.  THE COMPANY
WARRANTS THAT NO INSTRUCTION OTHER THAN THE IRREVOCABLE TRANSFER AGENT
INSTRUCTIONS REFERRED TO IN THIS SECTION 5, AND STOP TRANSFER INSTRUCTIONS TO
GIVE EFFECT TO SECTION 2(G) HEREOF (IN THE CASE OF THE WARRANT SHARES PRIOR TO
REGISTRATION OF SUCH SHARES UNDER THE SECURITIES ACT) WILL BE GIVEN BY THE
COMPANY TO ITS TRANSFER AGENT, AND THAT THE SECURITIES SHALL OTHERWISE BE FREELY
TRANSFERABLE ON THE BOOKS AND RECORDS OF THE COMPANY AS AND TO THE EXTENT
PROVIDED IN THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.  IF A BUYER
EFFECTS A SALE, ASSIGNMENT OR TRANSFER OF THE SECURITIES IN ACCORDANCE WITH
SECTION 2(F), THE COMPANY SHALL PROMPTLY INSTRUCT ITS TRANSFER AGENT TO ISSUE
ONE OR MORE CERTIFICATES OR CREDIT SHARES TO THE APPLICABLE BALANCE ACCOUNTS AT
DTC IN SUCH NAME AND IN SUCH DENOMINATIONS AS SPECIFIED BY SUCH BUYER TO EFFECT
SUCH SALE, TRANSFER OR ASSIGNMENT AND, WITH RESPECT TO ANY TRANSFER, SHALL
PERMIT THE TRANSFER.  IN THE EVENT THAT SUCH SALE, ASSIGNMENT OR TRANSFER
INVOLVES WARRANT SHARES SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO RULE 144, THE TRANSFER AGENT SHALL ISSUE
SUCH SECURITIES TO THE BUYER, ASSIGNEE OR TRANSFEREE, AS THE CASE MAY BE,
WITHOUT ANY RESTRICTIVE LEGEND.  NOTHING IN THIS SECTION 6 SHALL AFFECT IN ANY
WAY THE BUYER’S OBLIGATIONS AND AGREEMENT TO COMPLY WITH ALL APPLICABLE
SECURITIES LAWS UPON RESALE OF WARRANT SHARES.  THE COMPANY ACKNOWLEDGES THAT A
BREACH BY IT OF ITS OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO THE
BUYER BY VITIATING THE INTENT AND PURPOSE OF THE TRANSACTION CONTEMPLATED
HEREBY.  ACCORDINGLY, THE COMPANY ACKNOWLEDGES THAT THE REMEDY AT LAW FOR A
BREACH OF ITS OBLIGATIONS UNDER THIS SECTION 5 WILL BE INADEQUATE AND AGREES, IN
THE EVENT OF A BREACH OR THREATENED BREACH BY THE COMPANY OF THE PROVISIONS OF
THIS SECTION 5, THAT THE BUYER(S) SHALL BE ENTITLED, IN ADDITION TO ALL OTHER
AVAILABLE REMEDIES, TO AN INJUNCTION RESTRAINING ANY BREACH AND REQUIRING
IMMEDIATE ISSUANCE AND TRANSFER, WITHOUT THE NECESSITY OF SHOWING ECONOMIC LOSS
AND WITHOUT ANY BOND OR OTHER SECURITY BEING REQUIRED.

 


7.     CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


 

The obligation of the Company hereunder to issue and sell the Notes to the
Buyer(s) at the Closings is subject to the satisfaction, at or before the
Closing Dates, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:

 

(A)           EACH BUYER SHALL HAVE EXECUTED THE TRANSACTION DOCUMENTS AND
DELIVERED THEM TO THE COMPANY.

 

--------------------------------------------------------------------------------


 

(B)           THE BUYER(S) SHALL HAVE DELIVERED TO THE COMPANY THE PURCHASE
PRICE FOR THE NOTES AND WARRANTS IN THE RESPECTIVE AMOUNTS AS SET FORTH NEXT TO
EACH BUYER AS SET FORTH ON SCHEDULE I ATTACHED HERETO, MINUS ANY FEES TO BE PAID
DIRECTLY FROM THE PROCEEDS THE CLOSINGS AS SET FORTH HEREIN, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE U.S. FUNDS PURSUANT TO THE WIRE INSTRUCTIONS PROVIDED BY
THE COMPANY.

 

(C)           THE REPRESENTATIONS AND WARRANTIES OF THE BUYER(S) SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE
CLOSING DATES AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE), AND THE BUYER(S) SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY THE BUYER(S) AT OR PRIOR TO THE CLOSING DATES.

 

(D)           YA GLOBAL SHALL HAVE RELEASED TWO HUNDRED THOUSAND DOLLARS
($200,000) FROM ESCROW TO THE COMPANY FOR WORKING CAPITAL PURPOSES.

 


8.     CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.


 

(A)           THE OBLIGATION OF THE BUYER(S) HEREUNDER TO PURCHASE THE NOTES AT
THE FIRST CLOSING IS SUBJECT TO THE SATISFACTION, AT OR BEFORE THE FIRST CLOSING
DATE, OF EACH OF THE FOLLOWING CONDITIONS, PROVIDED THAT THESE CONDITIONS ARE
FOR THE BUYER’S SOLE BENEFIT AND MAY BE WAIVED BY THE BUYER AT ANY TIME IN ITS
SOLE DISCRETION:

 

(I)            THE COMPANY SHALL HAVE EXECUTED THE TRANSACTION DOCUMENTS AND
DELIVERED THE SAME TO THE BUYERS.

 

(II)           THE COMMON STOCK SHALL BE AUTHORIZED FOR QUOTATION OR TRADING ON
THE PRIMARY MARKET, TRADING IN THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED
FOR ANY REASON.

 

(III)          THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT THAT ANY OF SUCH
REPRESENTATIONS AND WARRANTIES IS ALREADY QUALIFIED AS TO MATERIALITY IN
SECTION 3 ABOVE, IN WHICH CASE, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE
TRUE AND CORRECT WITHOUT FURTHER QUALIFICATION) AS OF THE DATE WHEN MADE AND AS
OF THE FIRST CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND THE COMPANY
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE FIRST CLOSING DATE

 

(IV)          THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE BUYER(S) THE
NOTES AND WARRANTS IN THE RESPECTIVE AMOUNTS SET FORTH OPPOSITE EACH BUYER’S
NAME ON SCHEDULE I ATTACHED HERETO.

 

(V)           THE BUYERS SHALL HAVE RECEIVED AN OPINION OF COUNSEL FROM COUNSEL
TO THE COMPANY IN A FORM SATISFACTORY TO THE BUYERS.

 

--------------------------------------------------------------------------------


 

(VI)          THE COMPANY SHALL HAVE PROVIDED TO THE BUYERS A TRUE COPY OF A
CERTIFICATE OF GOOD STANDING EVIDENCING THE FORMATION AND GOOD STANDING OF THE
COMPANY FROM THE SECRETARY OF STATE (OR COMPARABLE OFFICE) FROM THE JURISDICTION
IN WHICH THE COMPANY IS INCORPORATED, AS OF A DATE WITHIN 10 DAYS OF THE FIRST
CLOSING DATE.

 

(VII)         THE COMPANY SHALL HAVE DELIVERED TO THE BUYERS A CERTIFICATE,
EXECUTED BY THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY AND DATED AS OF
THE FIRST CLOSING DATE, AS TO (I) THE RESOLUTIONS CONSISTENT WITH
SECTION 3(C) AS ADOPTED BY THE COMPANY’S BOARD OF DIRECTORS IN A FORM REASONABLY
ACCEPTABLE TO SUCH BUYER, (II) THE CERTIFICATE OF INCORPORATION AND (III) THE
BYLAWS, EACH AS IN EFFECT AT THE FIRST CLOSING.

 

(VIII)        THE COMPANY OR THE BUYER SHALL HAVE FILED A FORM UCC-1 OR SUCH
OTHER FORMS AS MAY BE REQUIRED TO PERFECT THE BUYER’S INTEREST IN THE PLEDGED
PROPERTY AS DETAILED IN THE SECURITY AGREEMENT DATED THE DATE HEREOF AND
PROVIDED PROOF OF SUCH FILING TO THE BUYER(S).

 

(IX)           THE COMPANY SHALL HAVE USED ITS BEST EFFORTS TO PROVIDE TO THE
BUYER AN ACKNOWLEDGEMENT, TO THE SATISFACTION OF THE BUYER, FROM THE COMPANY’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AS TO ITS ABILITY TO PROVIDE ALL
CONSENTS REQUIRED IN ORDER TO FILE A REGISTRATION STATEMENT IN CONNECTION WITH
THIS TRANSACTION.  IN THIS CONNECTION, THE BUYER UNDERSTANDS THAT THE COMPANY’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS HAVE ADVISED THE COMPANY THAT, BEFORE
THEY WILL ISSUE ANY REPORT ON THE COMPANY’S FINANCIAL STATEMENTS FOR THE YEAR
ENDED APRIL 30, 2008, SUCH ACCOUNTANTS REQUIRE A CONFERENCE WITH THE SEC
REGARDING THE EFFECT OF THE COMPANY’S INABILITY TO IMPLEMENT A FRAMEWORK
NECESSARY TO MAKE THE MANAGEMENT’S ASSESSMENT OF THE COMPANY’S INTERNAL CONTROL
OF FINANCIAL REPORTING REQUIRED BY §404 OF THE SARBANES-OXLEY ACT OF 2002 (AND
THE MATERIAL WEAKNESSES THAT THE COMPANY MAY HAVE TO REPORT IN ITS DISCLOSURE
CONTROLS AND INTERNAL CONTROL OF FINANCIAL REPORTING), AND IF SUCH ACCOUNTANTS
DO NOT OBTAIN A SATISFACTORY RESPONSE FROM THE SEC, SUCH ACCOUNTANTS MAY NOT
ISSUE A REPORT ON THE COMPANY’S FINANCIAL STATEMENTS FOR THE YEAR ENDED
APRIL 30, 2008 OR REVIEW FINANCIAL STATEMENTS FOR ANY SUBSEQUENT PERIOD.  IN
SUCH CASE, THE COMPANY MAY NOT BE ABLE TO FILE ANY REGISTRATION STATEMENT.

 

(X)            THE COMPANY SHALL HAVE CREATED THE SHARE RESERVE.

 

(XI)           THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, IN FORM AND
SUBSTANCE SATISFACTORY TO THE BUYER, SHALL HAVE BEEN DELIVERED TO AND
ACKNOWLEDGED IN WRITING BY THE COMPANY’S TRANSFER AGENT.

 

(B)           THE OBLIGATION OF THE BUYER(S) HEREUNDER TO ACCEPT THE NOTES AT
THE SECOND CLOSING IS SUBJECT TO THE SATISFACTION, AT OR BEFORE THE SECOND
CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS, PROVIDED THAT THESE
CONDITIONS ARE FOR THE BUYER’S SOLE BENEFIT AND MAY BE WAIVED BY THE BUYER AT
ANY TIME IN ITS SOLE DISCRETION:

 

(I)            THE COMMON STOCK SHALL BE AUTHORIZED FOR QUOTATION OR TRADING ON
THE PRIMARY MARKET, TRADING IN THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED
FOR ANY REASON.

 

--------------------------------------------------------------------------------


 

(II)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT THAT ANY OF SUCH
REPRESENTATIONS AND WARRANTIES IS ALREADY QUALIFIED AS TO MATERIALITY IN
SECTION 3 ABOVE, IN WHICH CASE, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE
TRUE AND CORRECT WITHOUT FURTHER QUALIFICATION) AS OF THE DATE WHEN MADE AND AS
OF THE SECOND CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND THE COMPANY
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE SECOND CLOSING
DATE.

 

(III)          THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE BUYERS THE
NOTES IN THE RESPECTIVE AMOUNTS SET FORTH OPPOSITE EACH BUYERS NAME ON SCHEDULE
I ATTACHED HERETO.

 

(IV)          THE COMPANY WILL HAVE CHANGED ITS TRANSFER AGENT TO WORLDWIDE
STOCK TRANSFER AND NOTIFIED THE BUYER(S) OF SUCH CHANGE.

 

(V)           THE COMPANY SHALL HAVE CERTIFIED, IN A CERTIFICATE EXECUTED BY TWO
OFFICERS OF THE COMPANY AND DATED AS OF THE SECOND CLOSING DATE, THAT ALL
CONDITIONS TO THE SECOND CLOSING HAVE BEEN SATISFIED.

 

(C)           THE OBLIGATION OF THE BUYER(S) HEREUNDER TO ACCEPT THE NOTES AT
THE THIRD CLOSING IS SUBJECT TO THE SATISFACTION, AT OR BEFORE THE THIRD CLOSING
DATE, OF EACH OF THE FOLLOWING CONDITIONS, PROVIDED THAT THESE CONDITIONS ARE
FOR THE BUYER’S SOLE BENEFIT AND MAY BE WAIVED BY THE BUYER AT ANY TIME IN ITS
SOLE DISCRETION:

 

(I)            THE COMMON STOCK SHALL BE AUTHORIZED FOR QUOTATION OR TRADING ON
THE PRIMARY MARKET, TRADING IN THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED
FOR ANY REASON.

 

(II)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT THAT ANY OF SUCH
REPRESENTATIONS AND WARRANTIES IS ALREADY QUALIFIED AS TO MATERIALITY IN
SECTION 3 ABOVE, IN WHICH CASE, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE
TRUE AND CORRECT WITHOUT FURTHER QUALIFICATION) AS OF THE DATE WHEN MADE AND AS
OF THE SECOND CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND THE COMPANY
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE SECOND CLOSING
DATE.

 

(III)          THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE BUYERS THE
NOTES IN THE RESPECTIVE AMOUNTS SET FORTH OPPOSITE EACH BUYERS NAME ON SCHEDULE
I ATTACHED HERETO.

 

(IV)          THE COMPANY SHALL HAVE CERTIFIED, IN A CERTIFICATE EXECUTED BY TWO
OFFICERS OF THE COMPANY AND DATED AS OF THE SECOND CLOSING DATE, THAT ALL
CONDITIONS TO THE SECOND CLOSING HAVE BEEN SATISFIED.

 

--------------------------------------------------------------------------------



 


9.     INDEMNIFICATION.


 

(A)           IN CONSIDERATION OF THE BUYER’S EXECUTION AND DELIVERY OF THIS
AGREEMENT AND ACQUIRING THE NOTES HEREUNDER, AND IN ADDITION TO ALL OF THE
COMPANY’S OTHER OBLIGATIONS UNDER THIS AGREEMENT, THE COMPANY SHALL DEFEND,
PROTECT, INDEMNIFY AND HOLD HARMLESS THE BUYER(S) AND EACH OTHER HOLDER OF THE
NOTES, AND ALL OF THEIR OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (INCLUDING,
WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE “BUYER INDEMNITEES”) FROM AND
AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, LOSSES, COSTS,
PENALTIES, FEES, LIABILITIES AND DAMAGES, AND EXPENSES IN CONNECTION THEREWITH
(IRRESPECTIVE OF WHETHER ANY SUCH BUYER INDEMNITEE IS A PARTY TO THE ACTION FOR
WHICH INDEMNIFICATION HEREUNDER IS SOUGHT), AND INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”), INCURRED BY THE BUYER
INDEMNITEES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO
(A) ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY
THE COMPANY IN THIS AGREEMENT, THE NOTES OR THE OTHER TRANSACTION DOCUMENTS OR
ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY,
(B) ANY BREACH OF ANY COVENANT, AGREEMENT OR OBLIGATION OF THE COMPANY CONTAINED
IN THIS AGREEMENT, OR THE OTHER TRANSACTION DOCUMENTS OR ANY OTHER CERTIFICATE,
INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY, OR (C) ANY CAUSE OF
ACTION, SUIT OR CLAIM BROUGHT OR MADE AGAINST SUCH BUYER INDEMNITEE AND ARISING
OUT OF OR RESULTING FROM THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED PURSUANT
HERETO BY ANY OF THE PARTIES HERETO, ANY TRANSACTION FINANCED OR TO BE FINANCED
IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF THE ISSUANCE
OF THE NOTES OR THE STATUS OF THE BUYER OR HOLDER OF THE NOTES,  AS A BUYER OF
NOTES FROM THE COMPANY.  TO THE EXTENT THAT THE FOREGOING UNDERTAKING BY THE
COMPANY MAY BE UNENFORCEABLE FOR ANY REASON, THE COMPANY SHALL MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES, WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.

 

(B)           IN CONSIDERATION OF THE COMPANY’S EXECUTION AND DELIVERY OF THIS
AGREEMENT, AND IN ADDITION TO ALL OF THE BUYER’S OTHER OBLIGATIONS UNDER THIS
AGREEMENT, THE BUYER SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS THE
COMPANY AND ALL OF ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (INCLUDING,
WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE “COMPANY INDEMNITEES”) FROM
AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY THE INDEMNITEES OR
ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY
MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY THE
BUYER(S) IN THIS AGREEMENT, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR
THEREBY EXECUTED BY THE BUYER, (B) ANY BREACH OF ANY COVENANT, AGREEMENT OR
OBLIGATION OF THE BUYER(S) CONTAINED IN THIS AGREEMENT,  THE TRANSACTION
DOCUMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY
OR THEREBY EXECUTED BY THE BUYER, OR (C) ANY CAUSE OF ACTION, SUIT OR CLAIM
BROUGHT OR MADE AGAINST SUCH COMPANY INDEMNITEE BASED ON MATERIAL
MISREPRESENTATIONS OR DUE TO A MATERIAL BREACH AND ARISING OUT OF OR RESULTING
FROM THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, THE
TRANSACTION DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
PURSUANT HERETO BY ANY OF THE PARTIES HERETO.  TO THE EXTENT THAT THE FOREGOING
UNDERTAKING BY EACH BUYER MAY BE UNENFORCEABLE FOR ANY REASON, EACH BUYER SHALL
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES, WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.

 

--------------------------------------------------------------------------------



 


10.   GOVERNING LAW: MISCELLANEOUS.


 

(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES FURTHER AGREE THAT
ANY ACTION BETWEEN THEM SHALL BE HEARD IN HUDSON COUNTY, NEW JERSEY, AND
EXPRESSLY CONSENT TO THE JURISDICTION AND VENUE OF THE SUPERIOR COURT OF NEW
JERSEY, SITTING IN HUDSON COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY SITTING IN NEWARK, NEW JERSEY FOR THE ADJUDICATION OF ANY
CIVIL ACTION ASSERTED PURSUANT TO THIS PARAGRAPH.

 

(B)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE OTHER PARTY.  IN THE EVENT ANY SIGNATURE PAGE IS
DELIVERED BY FACSIMILE TRANSMISSION, THE PARTY USING SUCH MEANS OF DELIVERY
SHALL CAUSE FOUR (4) ADDITIONAL ORIGINAL EXECUTED SIGNATURE PAGES TO BE
PHYSICALLY DELIVERED TO THE OTHER PARTY WITHIN FIVE (5) DAYS OF THE EXECUTION
AND DELIVERY HEREOF.

 

(C)           HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.

 

(D)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN
THAT JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.

 

(E)           ENTIRE AGREEMENT, AMENDMENTS.  THIS AGREEMENT SUPERSEDES ALL OTHER
PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE BUYER(S), THE COMPANY, THEIR
AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH RESPECT TO THE MATTERS
DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS
COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR
THEREIN, NEITHER THE COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION, WARRANTY,
COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF THIS
AGREEMENT MAY BE WAIVED OR AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED
BY THE PARTY TO BE CHARGED WITH ENFORCEMENT.

 

(F)            NOTICES.  ANY NOTICES, CONSENTS, WAIVERS, OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON CONFIRMATION OF RECEIPT, WHEN SENT BY FACSIMILE;
(III) THREE (3) DAYS AFTER BEING SENT BY U.S. CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR (IV) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:

 

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Isonics Corporation

 

 

5906 McIntyre Street

 

 

Golden, CO 80403

 

 

Attn: Chief Executive Officer

 

 

Telephone: (303) 279-7900

 

 

Facsimile: (303) 279-7300

 

 

 

With a copy to:

 

Burns, Figa & Will, P.C.

 

 

Suite 1000, 6400 South Fiddlers Green Circle

 

 

Greenwood Village, CO 80112

 

 

Attn: Herrick K. Lidstone, Jr., Esq.

 

 

Telephone: (303) 796-2626

 

 

Facsimile: (303) 796-2777

 

 

 

 

If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I.  Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

 

(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  NEITHER THE COMPANY NOR ANY BUYER SHALL ASSIGN THIS AGREEMENT OR ANY
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY HERETO.

 

(H)           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.

 

(I)            SURVIVAL.  UNLESS THIS AGREEMENT IS TERMINATED UNDER
SECTION 9(L), ALL AGREEMENTS, REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT OR MADE IN WRITING BY OR ON BEHALF OF ANY PARTY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CLOSING.

 

(J)            PUBLICITY.  THE COMPANY AND THE BUYER(S) SHALL HAVE THE RIGHT TO
APPROVE, BEFORE ISSUANCE ANY PRESS RELEASE OR ANY OTHER PUBLIC STATEMENT WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY MADE BY ANY PARTY; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR APPROVAL OF THE
BUYER(S), TO ISSUE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE WITH RESPECT TO
SUCH TRANSACTIONS REQUIRED UNDER APPLICABLE SECURITIES OR OTHER LAWS OR
REGULATIONS (THE COMPANY SHALL USE ITS BEST EFFORTS TO CONSULT THE BUYER(S) IN
CONNECTION WITH ANY SUCH PRESS RELEASE OR OTHER PUBLIC DISCLOSURE PRIOR TO ITS
RELEASE AND BUYER(S) SHALL BE PROVIDED WITH A COPY THEREOF UPON RELEASE
THEREOF).

 

(K)           FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

--------------------------------------------------------------------------------


 

(L)            TERMINATION.  IN THE EVENT THAT THE FIRST CLOSING SHALL NOT HAVE
OCCURRED WITH RESPECT TO THE BUYERS ON OR BEFORE FIVE (5) BUSINESS DAYS FROM THE
DATE HEREOF DUE TO THE COMPANY’S OR THE BUYER’S FAILURE TO SATISFY THE
CONDITIONS SET FORTH IN SECTIONS 6 AND 7 ABOVE (AND THE NON-BREACHING PARTY’S
FAILURE TO WAIVE SUCH UNSATISFIED CONDITION(S)), THE NON-BREACHING PARTY SHALL
HAVE THE OPTION TO TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH BREACHING PARTY
AT THE CLOSE OF BUSINESS ON SUCH DATE WITHOUT LIABILITY OF ANY PARTY TO ANY
OTHER PARTY; PROVIDED, HOWEVER, THAT IF THIS AGREEMENT IS TERMINATED BY THE
COMPANY PURSUANT TO THIS SECTION 9(L), THE COMPANY SHALL REMAIN OBLIGATED TO
REIMBURSE THE BUYER(S) FOR THE FEES AND EXPENSES OF YORKVILLE ADVISORS LLC
DESCRIBED IN SECTION 4(G) ABOVE (OTHER THAN THE AMOUNTS SET FORTH IN
SECTION 4(G)(II)).

 

(M)          BROKERAGE.  THE COMPANY REPRESENTS THAT NO BROKER, AGENT, FINDER OR
OTHER PARTY HAS BEEN RETAINED BY IT IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND THAT NO OTHER FEE OR COMMISSION HAS BEEN AGREED BY THE
COMPANY TO BE PAID FOR OR ON ACCOUNT OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(N)           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

 

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

COMPANY:

 

ISONICS CORPORATION

 

 

 

By:

 

 

Name:

Gregory A. Meadows

 

Title:

Vice President/Assistant Secretary

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

YA GLOBAL INVESTMENTS, L.P.

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

Investment Manager

 

 

 

 

 

By:

 

 

Name:

Mark Angelo

 

Its:

Portfolio Manager

 

--------------------------------------------------------------------------------


 

Execution Copy

 

SCHEDULE I

 

SCHEDULE OF BUYERS

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

Buyer

 

Subscription Amount

 

Number of 
Warrant Shares

 

 

 

 

 

Legal Representative’s
Address and Facsimile
Number

 

 

 

First Closing

 

Second Closing

 

Third Closing

 

First Closing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YA Global Investments, L.P.

 

101 Hudson Street, Suite 3700
Jersey City, NJ 07302
Attention: Mark Angelo
Telephone: (201) 985-8300
Facsimile: (201) 985-8266
Residence: Cayman Islands

 

$

1,175,000

 

$

50,000

 

$

275,000

 

13,000,000

 

 

 

 

 

David Gonzalez, Esq.
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07302
Telephone: (201) 985-8300
Facsimile: (201) 985-8266

 

 

--------------------------------------------------------------------------------


 

Execution Copy

 

LIST OF EXHIBITS:

 

Disclosure Schedule

 

Exhibit A – Form of Notes

 

Exhibit B – Form of Warrant

 

Exhibit C – Form of Lock-Up Agreement

 

Exhibit X – Annual Operating Plan

 

Exhibit Y – Debenture Amendments

 

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULE

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LOCKUP AGREEMENT

 

The undersigned hereby agrees that for a period commencing on June     , 200 and
expiring on the date thirty (30) days after the date that all amounts owed to YA
Global Investments, L.P. (the “Buyer”), under the Notes issued to the Buyer
pursuant to the Securities Purchase Agreement between Isonics Corporation (the
“Company”) and the Buyer dated June     , 2008 have been paid (the “Lock-up
Period”), he, she or it will not, directly or indirectly, without the prior
written consent of the Buyer, issue, offer, agree or offer to sell, sell, grant
an option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any securities of the Company,
including common stock or options, rights, warrants or other securities
underlying, convertible into, exchangeable or exercisable for or evidencing any
right to purchase or subscribe for any common stock (whether or not beneficially
owned by the undersigned), or any beneficial interest therein (collectively, the
“Securities”) except in accordance with the volume limitations set forth in
Rule 144(e) of the General Rules and Regulations under the Securities Act of
1933, as amended.

 

In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of the Company’s securities with respect to any of the Securities
registered in the name of the undersigned or beneficially owned by the
undersigned, and the undersigned hereby confirms the undersigned’s investment in
the Company.

 

Dated:                          , 2008

 

 

Signature

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

City, State, Zip Code:

 

 

 

 

 

 

 

 

Print Social Security Number

 

or Taxpayer I.D. Number

 

--------------------------------------------------------------------------------